     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 1 of 84



 1   ARMENTA & SOL, PC
     M. Cris Armenta (SBN 177403)
 2   Credence E. Sol (SBN 219784)
     11440 West Bernardo Court, Suite 300
 3   San Diego, CA 92127
     Telephone: (858) 753-1724
 4   Facsimile: (310) 695-2560
     cris@crisarmenta.com
 5   credence@crisarmenta.com
 6   Attorneys for Plaintiffs
     JOHN DOE, MICHAEL DOE, JAMES DOE,
 7   HENRY DOE, ROBERT DOE, CHRISTOPHER
     DOE, MATTHEW DOE, POLLY ST. GEORGE,
 8   SCOTT DEGROAT, MISHEL McCUMBER,
     DANIEL LEE, JEFF PEDERSEN, JORDAN
 9   SATHER, and SARAH WESTALL
10                            UNITED STATES DISTRICT COURT
11                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
12    JOHN DOE, an individual; MICHAEL        Case No. CV-20-7502-BLF
      DOE, an individual; JAMES DOE, an
13    individual; HENRY DOE, an individual;   FIRST AMENDED COMPLAINT
      ROBERT DOE, an individual;              FOR BREACH OF CONTRACT,
14    CHRISTOPHER DOE, an individual;         BREACH OF THE COVENANT OF
      MATTHEW DOE, an individual;             GOOD FAITH AND FAIR
15    POLLY ST. GEORGE, an individual;        DEALING, AND VIOLATION OF
      SCOTT DEGROAT, an individual;           THE FIRST AMENDMENT
16    MISHEL McCUMBER, an individual;
      DANIEL LEE, an individual; JEFF         [Demand for Jury Trial]
17    PEDERSEN, an individual; JORDAN
      SATHER, an individual; SARAH            [Preliminary Injunctive Relief
18    WESTALL, an individual,                 Requested]
19                        Plaintiffs,
20    vs.
      GOOGLE, LLC., a Delaware limited
21    liability company; YOUTUBE LLC, a
      Delaware limited liability company;
22    DOES 1 through 10, inclusive.
23
                          Defendants.
24

25

26

27

28
                                              1
                                                                      FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 2 of 84



 1                      PRELIMINARY STATEMENT AND INTRODUCTION

 2          This lawsuit addresses YouTube’s October 15, 2020, purge of accounts in which YouTube

 3   abruptly deleted conservative content from its platform and terminated the accounts and channels

 4   that had hosted that content. YouTube’s massive de-platforming, which occurred just three weeks

 5   before the 2020 Presidential election, worked to the severe detriment of both conservative content

 6   creators and American voters who seek out their content. On November 17, 2020, Facebook

 7   creator Mark Zuckerberg was questioned before the Senate Judiciary Committee about a program,

 8   “Tasks,” that Big Tech companies (i.e., the largest social media platforms, including but not

 9   limited to Facebook, Twitter, and Google/YouTube) are using to coordinate censorship efforts

10   targeting content creators and others who express disfavored viewpoints. In this case, YouTube’s

11   draconian action was taken so swiftly that the Plaintiffs, conservative content creators with whom

12   YouTube had a contractual relationship memorialized by YouTube’s Terms of Service, received

13   no advance notice and were not able to download their own content. Why did YouTube do this?

14   To frustrate the contracts and to mollify its partner, Congress, which just days before had passed

15   H.R. 1154, a resolution condemning the existence of conservative content—which it characterized

16   as conspiracy theories—on the Internet. YouTube then falsely claimed that the Plaintiffs had

17   breached their contracts; in reality, YouTube was creating a pretext to stop or limit the protected

18   speech of the Plaintiffs, all of whom had commented on issues of public importance relevant to

19   the impending Presidential election. YouTube falsely claimed that the reason for the takedown

20   was because the content had a connection to some unidentified threatened violence. The truth is

21   that the Plaintiffs’ content promotes a message of law and order and the importance of

22   independent research.

23          Based on information and belief, YouTube’s actions were not taken in good faith, but

24   rather with a malicious motive to oppress speech and to control and abide by certain approved

25   official and government narrative and by falsely calling the speech dangerous or harmful. Indeed,

26   if the Facebook whistleblower who revealed the existence of the “Tasks” program is to be

27   believed, social-media giants, including Google/YouTube, are coordinating their efforts in this

28
                                                       2
                                                                                 FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 3 of 84



 1   regard to ban individuals such as Plaintiffs from all of the large social-media platforms, essentially

 2   removing their voices from the public sphere. In coordination with other social-media giants,

 3   Facebook and Twitter, Google/YouTube sought to target, squelch, and name-call conservative

 4   speakers, all at the behest of elected politicians, candidates and their associates and affiliates in a

 5   coordinated effort to affect the news, resources and information available to the public both in the

 6   few days prior to the election and in its aftermath.

 7           In this action, Plaintiffs seek relief from Defendants’ breaches of their contract with

 8   Plaintiffs, which have worked to completely deny Plaintiffs the benefits of the contracts and

 9   services for which they bargained, to obliterate Plaintiffs’ livelihoods, and to deprive both

10   Plaintiffs and their subscribers of their First Amendment rights. Given that the election

11   continues to hang in the balance and that Plaintiffs routinely provide news, commentary and

12   information about issues that are directly relevant to that election, Plaintiffs seek a Preliminary

13   Injunction to avoid irreparable harm that cannot be cured or later resolved through monetary

14   damages alone. Once the issue of injunctive relief has been resolved, Plaintiffs intend to amend

15   this Complaint to add claims for money damages along with causes of action for, inter alia,

16   intentional interference with prospective economic advantage. However, given the urgency of

17   this action, this Amended Complaint is directed exclusively to the injunctive relief that Plaintiffs

18   seek.

19                                        NATURE OF THE CASE

20           1.     Brief Overview of Plaintiffs and Their Channels: Plaintiffs are journalists,

21   videographers, advocates, commentators and other individuals who regularly exercise their right

22   to free speech under the First Amendment of the Constitution of the United States. Plaintiffs have

23   created individual news channels and published those channels on the YouTube platform.

24   Plaintiffs’ channels were categorized on YouTube as “News” or “News and Politics.” Plaintiffs’

25   commentaries, channels and videos have had an enormous audience reach both in the United

26   States and throughout the world. On October 15, 2020, Plaintiffs’ reach was so widespread that

27   they collectively had more than 4.5 million subscribers to their channels and had attracted more

28
                                                        3
                                                                                    FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 4 of 84



 1   than 771 million views. Taken together, these subscriber counts far exceed the individual

 2   viewership of the YouTube accounts maintained by legacy cable, journalism, and news networks

 3   such as C-SPAN (806K subscribers), The New York Times (3.21M subscribers), Fox News

 4   (6.52M subscribers), MSNBC (3.62M subscribers), NBC News (4.1M), and CBS News (3.06M

 5   subscribers). Although it is clear that millions of Americans get their news, information and

 6   commentary on issues of national importance from the Plaintiffs’ conservative channels, YouTube

 7   excised them and their political viewpoints off the YouTube platform without notice, just 19 days

 8   before the election.

 9             2.   YouTube is Becoming More Important than Television. YouTube is a popular

10   online service for sharing videos and related content. YouTube’s domain, www.youtube.com,

11   was activated on February 14, 2002. The first YouTube video was published on April 23, 2005.

12   On October 9, 2006, Google purchased YouTube for $1.65 billion. By May 2010, YouTube

13   served more than 2 billion views each day. By March 2013, YouTube was seeing 1 billion

14   monthly active users. According to statistics published by Brandwatch, a leading social

15   intelligence company, 6 out of 10 people prefer online video platforms to live TV, and it is

16   predicted that by 2025, half of the population under the age of 32 will not subscribe to a pay-TV

17   service. YouTube is the world’s second-largest search engine and the world’s second most-visited

18   site (after Google). YouTube, which has 1.9 billion users, is the second most popular social media

19   platform in the United States and the world. Quoting from the Pew Research Center study,

20   Brandwatch reports that one in five YouTube users say that YouTube is very important to

21   “understanding things happening in the world.” See https://www.brandwatch.com/blog/youtube-

22   stats/.

23             3.   Many Americans Get Their News from Independent YouTube Channels.

24   According to the Pew Research Center, a nonpartisan think tank based in Washington, D.C. that

25   provides information about social issues, public opinion and demographic trends shaping the

26   United States and the world, legacy and independent media are thriving side by side, and

27   established news organizations no longer have full control over the news Americans watch. Most

28
                                                      4
                                                                                FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 5 of 84



 1   YouTube news consumers view both legacy and independent news videos on the platform. An

 2   extensive survey conducted by the Pew Research Center confirms that independent news channels

 3   occupy a prominent position in YouTube’s media ecosystem. The 377 most popular YouTube

 4   channels represent a mixture of established news organizations (49%) and independent channels

 5   (42%). See Stocking, Gale et al., “Many Americans Get News on YouTube, Where News

 6   Organizations and Independent Producers Thrive Side by Side,” Pew Research Center, Sept. 28,

 7   2020, https://www.journalism.org/2020/09/28/many-americans-get-news-on-youtube-where-

 8   news-organizations-and-independent-producers-thrive-side-by-side/.

 9          4.      YouTube Partners with Content Creators, Allowing Them to Create Channels and

10   Publish Content Such as News Channels Pursuant to Their Terms of Service. To create a channel

11   and post videos, Plaintiffs and YouTube agree that their relationship will be governed by

12   YouTube’s published Terms of Service (“TOS”) and their incorporated Community Guidelines.

13   The TOS provide, inter alia, that “YouTube is under no obligation to host or serve Content.”

14   However, once YouTube actually hosts the content, YouTube and the creator agree to be bound

15   by the TOS. When the creator publishes content on YouTube, the terms of the TOS dictate the

16   procedure for content removal and/or account termination. The relevant ground rules are as

17   follows:

18                  a.     Accounts May be Removed at Any Time by Their Creators: According to

19   the TOS, content creators may remove their own content at any time: “Terminations by You.

20   You may stop using the Service at any time. Follow these instructions to delete the Service from

21   your Google Account, which involves closing your YouTube channel and removing your data.

22   You also have the option to download a copy of your data first.”

23                  b.     YouTube May Terminate or Suspend an Account for Cause: The provision

24   governing YouTube’s suspension or termination of accounts states as follows: “YouTube may

25   suspend or terminate your access, your Google account, or your Google account’s access to all or

26   part of the Service if (a) you materially or repeatedly breach this Agreement; (b) we are required

27   to do so to comply with a legal requirement or a court order; or (c) we believe there has been

28
                                                      5
                                                                                FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 6 of 84



 1   conduct that creates (or could create) liability or harm to any user, other third party, YouTube or

 2   our Affiliates.”

 3                  c.      YouTube Must Provide Notice of Terminations and Suspensions: We will

 4   notify you with the reason for termination or suspension by YouTube unless we reasonably

 5   believe that to do so: (a) would violate the law or the direction of a legal enforcement authority,

 6   or would otherwise risk legal liability for YouTube or our Affiliates; (b) would compromise an

 7   investigation or the integrity or operation of the Service; or (c) would cause harm to any user,

 8   other third party, YouTube or our Affiliates. Where YouTube is terminating your access for

 9   Service changes, where reasonably possible, you will be provided with sufficient time to export

10   your Content from the Service.” (Emphasis added.)

11                  d.      The TOS Incorporate Community Guidelines: YouTube’s Community

12   Guidelines include policies against harassment and cyberbullying, which prohibit content that

13   “encourages dangerous or illegal activities that risk serious physical harm or death.” See

14   https://support.google.com/youtube/answer/2801964?hl=en&ref_topic=9282436. YouTube has

15   provided a list of examples of what types of content constitute “harassment and cyberbullying” for

16   the purposes of its Community Guidelines and TOS, including the following: (1) extremely

17   dangerous challenges; (2) dangerous or threatening pranks; (3) instructions to kill or harm;

18   (4) hard drug use or creation; (5) glorifying or encouraging eating disorders; (6) promoting or

19   glorifying violent events; (7) bypassing payment for digital content or services; and (8) promoting

20   dangerous remedies or cures.

21          5.      On October 15, 2020, YouTube Announced an Expansion of Its Hate and

22   Harassment Policies to Exclude Targeted Content “Used to Justify Real-world Violence,” But Did

23   Not Actually Amend its TOS Consistent with its Announcement: On October 15, 2020, YouTube

24   posted a blog post in which it indicated that “Today, we are taking another step in our efforts to

25   curb hate and harassment by removing more conspiracy theory content used to justify real-world

26   violence.” See https://blog.youtube/news-and-events/harmful-conspiracy-theories-youtube. In the

27   blog post, the YouTube Team stated that it was “further expanding both our hate and harassment

28
                                                       6
                                                                                 FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 7 of 84



 1   policies to prohibit content that targets an individual or group with conspiracy theories that have

 2   been used to justify real-world violence.” Notably, however, with respect to the claimed

 3   amendment, YouTube did not actually amend its Terms of Service in the manner it claimed on its

 4   blog prior to de-platforming the Plaintiffs.1 On information and belief, YouTube used information

 5   obtained from the “Tasks” program discussed at the November 17, 2020, Senate Judiciary

 6   Committee hearing, or a similar program, to identify the accounts slated for deletion.

 7          6.      On October 15, 2020, YouTube Abruptly Instigated a Mass Purge of Conservative

 8   Accounts, Including Those Operated by Plaintiffs, Based on Its “Hate and Harassment” Policies,

 9   In a Manner That Violated the TOS: On October 15, 2020, YouTube terminated and/or suspended

10   Plaintiffs’ news channels, rendering those channels unviewable, preventing Plaintiffs from

11   providing commentary and news on issues of national importance and preventing Plaintiffs’

12   millions of viewers from accessing commentary and news that they are interested in viewing.

13   YouTube provided Plaintiffs with no advance notice before deleting their channels, thus violating

14   its own TOS, which specifically provide that if YouTube makes “Service changes,” the affected

15   creators “will be provided with sufficient time to export [their] Content from the Service.”

16   YouTube did not provide Plaintiffs with any time, let alone “sufficient time,” to export their

17   Content from the YouTube platform. As a result, many of the Plaintiffs could not even take their

18   previously posted work to alternative platforms for republication, and they also lost contact with

19   their millions of subscribers. Moreover, even Plaintiffs who did retain some access to their

20   content were summarily deprived of the benefits they had bargained and worked for—most

21   significantly, a large audience built up over many years that they now cannot effectively reach,

22   and in many cases, cannot even contact over other social media platforms, because those social

23   media platforms are also purging Plaintiffs’ accounts and similarly situated persons.

24

25   1
             After the Plaintiffs were de-platformed, YouTube appears to have added the following
26   language to “examples” of its harassment and cyberbullying policy: “Targeting an individual and
     making claims they are involved in human trafficking in the context of a harmful conspiracy
27   theory where the conspiracy is linked to direct threats or violent acts.” However, this change was
     not made until after Plaintiffs were de-platformed. See Exhibit A (YouTube’s October 15, 2020
28   policy); Exhibit B (YouTube’s October 17, 2020 policy).
                                                       7
                                                                                 FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 8 of 84



 1          7.      YouTube Breached the TOS by Suspending/Terminating Accounts Without Cause

 2   as Defined in the TOS: As set forth below with particularity as to each Plaintiff, YouTube

 3   breached the TOS because it suspended or terminated the accounts of the Plaintiffs despite the

 4   following facts: (a) the Plaintiffs, and each of them, did not repeatedly or materially or breach the

 5   Agreement with YouTube; (b) there was no legal requirement or court order with which YouTube

 6   had to comply by suspending or terminating the accounts; and (c) YouTube did not believe there

 7   was conduct that creates or could create liability or harm to any user or third party, YouTube or its

 8   affiliates. Instead, YouTube simply used keywords obtained from the “Tasks” or a similar

 9   program to institute a mass ban that did not involve any consideration of whether each individual

10   Plaintiff had ever breached the Agreement or created liability or harm to others.

11          8.      YouTube Breached the TOS by Failing to Provide a Reason for Account

12   Suspension/Termination in Compliance with the TOS: As set forth below with particularly as to

13   each Plaintiff, YouTube breached the TOS because it failed to notify each of the Plaintiffs as to

14   “the reason for termination of suspension” by YouTube. (Emphasis added.) The notices that

15   YouTube provided to the Plaintiffs did not identify a specific reason for the termination or

16   suspension of their contracts. Instead, YouTube indicated only that there were two possible

17   reasons and even with respect to those two reasons, YouTube did not indicate how the targeted

18   accounts violated the TOS or incorporated Community Guidelines, stating only that “We'd like to

19   inform you that due to repeated or severe violations of our Community Guidelines

20   (https://www.youtube.com/t/community_guidelines) your YouTube account [account name] has

21   been suspended.” While some of the Plaintiffs received this identical cut-and-paste language from

22   the TOS and remain baffled about how their content is alleged to have been out of compliance

23   and/or what specific content they posted gave rise to the claim that their content was violative of

24   the Community Guidelines, other Plaintiffs received no notice whatsoever. Was it content about

25   Hunter Biden and the Ukraine scandal or the ongoing corruption probe? Was it content about

26   social media censorship? Was it content about anonymous posts on political issues by someone

27   identifying themselves as “Q” and the persons who read and talk about those posts? Was it posts

28
                                                       8
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 9 of 84



 1   about race relations or protests in America? Again, Plaintiffs remain baffled as to what,

 2   specifically in their content led them to banned, other than the commonality that they are

 3   conservative news channels with widespread audience reach.

 4          9.      YouTube Violated California Contract Law by Amending the TOS in a Manner

 5   that Frustrated Their Purpose: Even if YouTube were to allege that the new amended TOS

 6   provisions discussed in its blog applied (even though they did not exist at the time) and it could

 7   claim to use that amended policy to entitle YouTube to suspend or terminate Plaintiffs’ accounts,

 8   the amended TOS are invalid to the extent that they resulted in a termination of the contracts

 9   between the Plaintiffs and YouTube because under California law, a party may not invoke a

10   unilateral right to amend a contract in a such a manner as to frustrate the purpose of the contract.

11   Because YouTube gave no advance notice of its policy, it did not provide Plaintiffs an

12   opportunity to take down any violative content so that they could maintain their contractual

13   relationship with YouTube.

14           10.    YouTube Engaged in State Action by Capitulating to Government Coercion

15   to Terminate Plaintiffs’ Accounts and Thus, Violated Plaintiffs’ Right to Free Speech

16   Under the First Amendment: As set forth above, YouTube “hopped to it” shortly after

17   Congress passed H.R. 1154, a resolution condemning the existence of a certain type of

18   conservative content on social-media platforms. The bill was passed in a political context

19   in which representatives of the largest social-media platforms are regularly being hauled

20   in front of Congressional committees to answer for business practices related to data

21   collection and consumer privacy, powerful members of Congress have openly stated that

22   social media platforms could lose their immunity from suit under Section 230 of the

23   Communications Decency Act if they do not cooperate with the government, Supreme

24   Court Justice Thomas has issued a dissent from denial of certiorari indicating that the time

25   is ripe for the Supreme Court to entertain a case involving whether the lower courts have

26   interpreted Section 230 too broadly, and the Department of Justice (together with eleven

27   states’ Attorney Generals) has filed a blockbuster antitrust case seeking the breakup of

28
                                                       9
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 10 of 84



 1   behemoth Google. In other words, YouTube’s position and ability to do business going forward

 2   have become precarious indeed, especially if it refuses to “play ball” with powerful government

 3   officials who hold YouTube and Google’s very existence in their hands. The temporal proximity

 4   of the statements of certain members of Congress and the passage of H.R. 1154 to the

 5   deplatforming of the Plaintiffs provide a strong inference that YouTube acted in direct response to

 6   the request of federal actors, as CEO YouTube has described their relationship as a “partnership.”

 7   Plaintiffs contend that in this environment of coercion and pressure, YouTube’s termination of

 8   their accounts amounts to state/federal action, rendering YouTube subject to the First Amendment

 9   and liable for violations of the First Amendment as if it were the state itself.

10          11.     If YouTube Engaged in State Action, Plaintiffs’ First Amendment Rights Have

11   Been Violated: Because Plaintiffs are citizen journalists who regularly provide news reporting

12   and political commentary to a wide audience of Americans who seek out Plaintiffs’ channels, the

13   First Amendment rights of Plaintiffs’ right to speak and the public’s right to hear are directly

14   implicated. Because YouTube terminated and suspended Plaintiffs’ channels just 19 days before

15   the November 3 election—and because Plaintiffs have a right to speak out about matters that were

16   at issue in that still-unresolved election and in the events that took place following the election--a

17   resolution of the propriety of YouTube’s account terminations and suspensions is urgently

18   required. Plaintiffs seek specific performance of the TOS contract and seek immediate injunctive

19   relief ordering YouTube to restore their channels to the condition in which they existed on

20   October 15, 2020. Because Plaintiffs’ channels address issues of public concern that are highly

21   relevant to the aftermath of the 2020 election, and because Plaintiffs have been given no time to

22   expeditiously find an alternative platform for the widespread dissemination of their speech, both

23   Plaintiffs and the public will suffer irreparable harm in the absence of an immediate and

24   affirmative injunction.

25             YOUTUBE ANALYTICS CONCERING EACH OF THE PLAINTIFFS

26          12.     PLAINTIFF JOHN DOE created a YouTube channel called “JustInformed Talk”

27   on January 15, 2015. PLAINTIFF JOHN DOE entered into the TOS contract with YouTube.

28
                                                       10
                                                                                   FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 11 of 84



 1   During the course of the contractual relationship, PLAINTIFF JOHN DOE uploaded 890

 2   videos to the channel, which garnered more than 281,000 subscribers. In the aggregate,

 3   the 890 videos were viewed approximately 60,154,395 times. The channel was classified

 4   on YouTube as a news channel. The channel had no history of strikes or prior violations.

 5   On October 15, 2020, YouTube notified PLAINTIFF JOHN DOE that the account was

 6   suspended “due to repeated or severe violations of our Community Guidelines.” No

 7   advance notice was given. There was not any notice, nor sufficient notice, to permit

 8   PLAINTIFF JOHN DOE to download the content contained on the “Just Informed Talk”

 9   news channel.

10         13.       PLAINTIFF MICHAEL DOE created a YouTube channel called “SGT Report

11   *2*” on January 26, 2011, when he entered into the TOS contract with YouTube. During the

12   course of the contractual relationship, PLAINTIFF MICHAEL DOE uploaded 31 videos to the

13   channel, which garnered more than 107,000 subscribers. In the aggregate, the 31 videos were

14   viewed approximately 1,597,694 times. The channel was classified on YouTube as a news

15   channel. The channel had no history of strikes or prior violations. On October 15, 2020,

16   YouTube notified PLAINTIFF MICHAEL DOE that the account was suspended “due to repeated

17   or severe violations of our Community Guidelines.” No advance notice was given. There was not

18   any notice, nor sufficient notice, to permit PLAINTIFF MICHAEL DOE to download the content

19   contained on the “SGT Report *2” news channel.

20          14.      PLAINTIFF MICHAEL DOE created a YouTube channel called “SGTreport” on

21   February 3, 2007 entered into the TOS contract with YouTube. During the course of the

22   contractual relationship, PLAINTIFF MICHAEL DOE uploaded 1,469 videos to the channel,

23   which garnered more than 630,000 subscribers. In the aggregate, the 1,469 videos were viewed

24   approximately 130,503,359 times. The channel was classified on YouTube as a news channel.

25   The channel had no history of strikes or prior violations. On October 15, 2020, YouTube notified

26   PLAINTIFF MICHAEL DOE that the account was suspended “due to repeated or severe

27   violations of our Community Guidelines.” No advance notice was given. There was not any

28
                                                    11
                                                                              FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 12 of 84



 1   notice, nor sufficient notice, to permit PLAINTIFF MICHAEL DOE to download the content

 2   contained on the “SGTreport” news channel.

 3          15.    PLAINTIFF JAMES DOE created a YouTube channel called “X22Report” on

 4   February 4, 2013 and entered into the TOS contract with YouTube. During the course of the

 5   contractual relationship, PLAINTIFF JAMES DOE uploaded 3,721 videos to the channel, which

 6   garnered more than 952,000 subscribers. In the aggregate, the 3,721 videos were viewed

 7   approximately 292,569,198 times. The channel was classified on YouTube as a people channel.

 8   The channel had history of a single strike or prior violation. On October 15, 2020, YouTube

 9   notified PLAINTIFF JAMES DOE that the account was suspended “due to repeated or severe

10   violations of our Community Guidelines.” No advance notice was given. There was not any

11   notice, nor sufficient notice, to permit PLAINTIFF JAMES DOE to download the content

12   contained on the “X22Report” news channel.

13          16.    PLAINTIFF HENRY DOE created a YouTube channel called “SpaceShot76” on

14   December 15, 2008 and entered into the TOS contract with YouTube. During the course of the

15   contractual relationship, PLAINTIFF HENRY DOE uploaded 792 videos to the channel, which

16   garnered more than 159,000 subscribers. In the aggregate, the 792 videos were viewed

17   approximately 32,227,188 times. The channel was classified on YouTube as an entertainment

18   channel. The channel had no history strikes and only a single violation. On October 15, 2020,

19   YouTube notified PLAINTIFF HENRY DOE that the account was suspended “due to repeated or

20   severe violations of our Community Guidelines.” No advance notice was given. There was not

21   any notice, nor sufficient notice, to permit PLAINTIFF HENRY DOE to download the content

22   contained on the “SpaceShot76” news channel.

23          17.    PLAINTIFF ROBERT DOE created a YouTube channel called “TRUreporting” on

24   May 5, 2015 and entered into the TOS contract with YouTube. During the course of the

25   contractual relationship, PLAINTIFF ROBERT DOE uploaded 707 videos to the channel, which

26   garnered more than 216,000 subscribers. In the aggregate, the 707 videos were viewed

27   approximately 23,626,051 times. The channel was classified on YouTube as a news channel. The

28
                                                    12
                                                                              FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 13 of 84



 1   channel had no history of any strikes. On October 15, 2020, YouTube notified PLAINTIFF

 2   ROBERT DOE that the account was suspended “due to repeated or severe violations of our

 3   Community Guidelines.” No advance notice was given. There was not any notice, nor sufficient

 4   notice, to permit PLAINTIFF ROBERT DOE to download the content contained on the

 5   “TRUreporting” news channel.

 6          18.    PLAINTIFF CHRISTOPHER DOE created a YouTube channel called “RedPill78”

 7   on July 21, 2006 and entered into the TOS contract with YouTube. During the course of the

 8   contractual relationship, PLAINTIFF CHRISTOPHER DOE uploaded 800 videos to the channel,

 9   which garnered more than 270,000 subscribers. In the aggregate, the 800 videos were viewed

10   approximately 48,764,950 times. The channel was classified on YouTube as a news channel. The

11   channel had a history of a single strike. On October 15, 2020, YouTube notified PLAINTIFF

12   CHRISTOPHER DOE that the account was suspended “due to repeated or severe violations of our

13   Community Guidelines.” No advance notice was given. There was not any notice, nor sufficient

14   notice, to permit PLAINTIFF CHRISTOPHER DOE to download the content contained on the

15   “RedPill78” news channel.

16          19.    PLAINTIFF MATTHEW DOE created a YouTube channel called “Edge of

17   Wonder” on December 6, 2017 and entered into the TOS contract with YouTube. During the

18   course of the contractual relationship, PLAINTIFF MATTHEW DOE uploaded 251 videos to the

19   channel, which garnered more than 467,000 subscribers. In the aggregate, the 251 videos were

20   viewed approximately 38,089,707 times. The channel was classified on YouTube as an

21   entertainment channel. The channel had no history of strikes. On October 15, 2020, YouTube

22   notified PLAINTIFF MATTHEW DOE that the account was suspended “due to repeated or severe

23   violations of our Community Guidelines.” No advance notice was given. There was not any

24   notice, nor sufficient notice, to permit PLAINTIFF MATTHEW DOE to download the content

25   contained on the “Edge of Wonder” entertainment channel.

26          20.    PLAINTIFF POLLY ST. GEORGE created a YouTube channel called

27   “Amazing Polly” on March 9, 2016 and entered into the TOS contract with YouTube.

28
                                                   13
                                                                             FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 14 of 84



 1   During the course of the contractual relationship, PLAINTIFF POLLY ST. GEORGE uploaded

 2   387 videos to the channel, which garnered more than 375,000 subscribers. In the aggregate, the

 3   387 videos were viewed approximately 24,660,282 times. The channel was classified on

 4   YouTube as a news channel. The channel had no history of strikes. On October 15, 2020,

 5   YouTube notified PLAINTIFF POLLY ST. GEORGE that the account was suspended “due to

 6   repeated or severe violations of our Community Guidelines.” No advance notice was given.

 7   There was not any notice, nor sufficient notice, to permit PLAINTIFF POLLY ST. GEORGE to

 8   download the content contained on the “Amazing Polly” news channel.

 9          21.    PLAINTIFF SCOTT DEGROAT created a YouTube channel called “Woke

10   Societies” in April of 2019 and entered into the TOS contract with YouTube. During the course

11   of the contractual relationship, PLAINTIFF SCOTT DEGROAT uploaded approximately 300

12   videos to the channel, which garnered more than 108,000 subscribers. In the aggregate, the

13   approximately 300 videos were viewed over 4,500,000 times. The channel had no history of

14   strikes. On October 15, 2020, YouTube notified PLAINTIFF SCOTT DEGROAT that the

15   account was suspended “due to repeated or severe violations of our Community Guidelines.” No

16   advance notice was given. There was not any notice, nor sufficient notice, to permit PLAINTIFF

17   SCOTT DEGROAT to download the content contained on the “Woke Societies” news channel.

18          22.    PLAINTIFF DANIEL LEE created a YouTube channel called “dnajlion7” on

19   October 11, 2007 and entered into the TOS contract with YouTube. During the course of the

20   contractual relationship, PLAINTIFF DANIEL LEE uploaded 2,652 videos to the channel, which

21   garnered more than 113,000 subscribers. In the aggregate, the 2,652 videos were viewed

22   approximately 28,361,823 times. The channel was classified on YouTube as an education channel.

23   The channel had no history of active strikes. On October 15, 2020, YouTube notified

24   PLAINTIFF DANIEL LEE that the account was suspended “due to repeated or severe violations

25   of our Community Guidelines.” No advance notice was given. There was not any notice, nor

26   sufficient notice, to permit PLAINTIFF DANIEL LEE to download the content contained on the

27   “dnajlion7” entertainment channel.

28
                                                    14
                                                                              FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 15 of 84



 1          23.    PLAINTIFF DANIEL LEE created a YouTube channel called “Daniel Lee” on

 2   October 23, 2019 and entered into the TOS contract with YouTube. During the course of the

 3   contractual relationship, PLAINTIFF DANIEL LEE uploaded 84 videos to the channel, which

 4   garnered more than 30,300 subscribers. In the aggregate, the 84 videos were viewed

 5   approximately 999,348 times. The channel had no history of active strikes. On October 15, 2020,

 6   YouTube notified PLAINTIFF DANIEL LEE that the account was suspended “due to repeated or

 7   severe violations of our Community Guidelines.” No advance notice was given. There was not

 8   any notice, nor sufficient notice, to permit PLAINTIFF DANIEL LEE to download the content

 9   contained on the “Daniel Lee” channel.

10          24.    PLAINTIFF MISHEL McCUMBER created a YouTube channel called

11   “DeceptionBytes” on July 31, 2011 and entered into the TOS contract with YouTube. During the

12   course of the contractual relationship, PLAINTIFF MISHEL McCUMBER uploaded 1,030 videos

13   to the channel, which garnered more than 69,200 subscribers. In the aggregate, the 1,030 videos

14   were viewed approximately 18,239,613 times. The channel was classified on YouTube as a news

15   channel. The channel had a history of a single copyright strike. YouTube never notified

16   PLAINTIFF MISHEL McCUMBER that the account was suspended or terminated; a user,

17   however, attempting to access the channel would see the following warning: “due to repeated or

18   severe violations of our Community Guidelines.” YouTube removed the channel without any

19   notice to PLAINTIFF MISHEL MCCUMBER. There was not any notice, nor sufficient notice, to

20   permit PLAINTIFF MISHEL MCCUMBER to download the content contained on the

21   “DeceptionBytes” entertainment channel.

22          25.    PLAINTIFF JEFF PEDERSEN created a YouTube channel called

23   “InTheMatrixxx” on July 11, 2013 and entered into the TOS contract with YouTube. During the

24   course of the contractual relationship, PLAINTIFF JEFF PEDERSEN uploaded 464 videos to the

25   channel, which garnered more than 76,900 subscribers. In the aggregate, the 464 videos were

26   viewed approximately 4,667,407 times. The channel was classified on YouTube as a people

27   channel. The channel had a few resolved warnings and strikes. On October 15, 2020, YouTube

28
                                                    15
                                                                              FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 16 of 84



 1   notified PLAINTIFF JEFF PEDERSEN that the account was suspended “due to repeated or severe

 2   violations of our Community Guidelines.” No advance notice was given. There was not any

 3   notice, nor sufficient notice, to permit PLAINTIFF JEFF PEDERSEN to download the content

 4   contained on the “InTheMatrixxx” channel.

 5          26.    PLAINTIFF JORDAN SATHER created a YouTube channel called “Destroying

 6   the Illusion” on November 24, 2016 and entered into the TOS contract with YouTube. During the

 7   course of the contractual relationship, PLAINTIFF JORDAN SATHER uploaded 794 videos to

 8   the channel, which garnered more than 238,000 subscribers. In the aggregate, the 794 videos were

 9   viewed approximately 30,050,517 times. The channel was classified on YouTube as a people

10   channel. The channel had a history of one copyright strike. On October 15, 2020, YouTube

11   notified PLAINTIFF JORDAN SATHER that the account was suspended “due to repeated or

12   severe violations of our Community Guidelines.” No advance notice was given. There was not

13   any notice, nor sufficient notice, to permit PLAINTIFF JORDAN SATHER to download the

14   content contained on the “Destroying the Illusion” channel.

15          27.    PLAINTIFF JORDAN SATHER created a YouTube channel called “Destroying

16   the Illusion 2.0” and entered into the TOS contract with YouTube. During the course of the

17   contractual relationship, PLAINTIFF JORDAN SATHER uploaded 13 videos to the channel,

18   which garnered more than 368,000 subscribers. In the aggregate, the 13 videos were viewed

19   approximately 11,758,130 times. The channel had no history of strikes. On October 15, 2020,

20   YouTube notified PLAINTIFF JORDAN SATHER that the account was suspended “due to

21   repeated or severe violations of our Community Guidelines.” No advance notice was given.

22   There was not any notice, nor sufficient notice, to permit PLAINTIFF JORDAN SATHER to

23   download the content contained on the “Destroying the Illusion 2.0” channel.

24          28.    PLAINTIFF SARAH WESTALL created a YouTube channel called “Sarah

25   Westall” on April 4, 2012 and entered into the TOS contract with YouTube. During the course of

26   the contractual relationship, PLAINTIFF SARAH WESTALL uploaded 665 videos to the

27   channel, which garnered more than 125,000 subscribers. In the aggregate, the 665 videos were

28
                                                    16
                                                                              FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 17 of 84



 1   viewed approximately 15,367,956 times. The channel was classified on YouTube as a news

 2   channel. The channel had a history of copyright strikes and a single guideline strike; however, 10

 3   videos were previously removed without any warnings, notices or reasons given. On October 15,

 4   2020, YouTube notified PLAINTIFF SARAH WESTALL that the account was suspended “due to

 5   repeated or severe violations of our Community Guidelines.” No advance notice was given.

 6   There was not any notice, nor sufficient notice, to permit PLAINTIFF SARAH WESTALL to

 7   download the content contained on the “Sarah Westall” channel.

 8           29.    Recently, politicians from all areas of government have demanded that Big

 9   Tech, particularly Google and YouTube, take down content with which they disagree—

10   i.e., content that they consider “harmful,” “offensive,” “conspiracy theories” and the like.

11   Since these demands began, YouTube creators and partners have been excised from the

12   platform, most suddenly on or around October 15. On information and belief, Defendants

13   used “Tasks” or a similar program that coordinates the large social-media networks’

14   censorship efforts to identify Plaintiffs’ channels and delete them.

15          30.     Plaintiffs are aware that in the past, Plaintiffs who have alleged First Amendment

16   violations against Defendants and other members of large social-media companies (collectively,

17   “Big Tech”) have lost because Big Tech is comprised of companies, i.e., they have been

18   considered private, not state, actors, whose actions are not constrained by First Amendment

19   concerns. However, numerous state actors, as described in the next section of this Complaint,

20   have pressed Big Tech into their service to combat what those actors consider to be “harmful”

21   wrongthink on social media. In Blum v. Yaretsky, 457 U.S. 991 (1982), the United States

22   Supreme Court stated that state action may be pleaded, presumed or proved where “there is a

23   sufficiently close nexus between the State and the challenged action of the regulated entity so that

24   the action of the latter may be fairly treated as that of the State itself.” The purpose of this

25   requirement is to assure that constitutional standards are invoked only when it can be said that the

26   State is responsible for the specific conduct of which the plaintiff complains. Where, as in this

27

28
                                                        17
                                                                                    FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 18 of 84



 1   case, the state has exercised “coercive power or has provided such significant encouragement,

 2   either overt or covert, that the choice must in law be deemed that of the state.”

 3      GOVERNMENT ACTORS ENCOURAGED, COERCED, AND THREATENED THE

 4                       BIG TECH GIANTS AND THEIR TOP EXECUTIVES

 5          31.     Representative Schiff’s 2020 Demands: On April 29, 2020, in the wake of the

 6   COVID-19 pandemic, Representative Schiff sent a letter to Sundar Pichai and Susan Wojcicki

 7   demanding that Google/YouTube censor content that expressed unpopular views about health

 8   issues. The letter is attached hereto as Exhibit D and incorporated by reference as if it were set

 9   forth in full herein (“Schiff 2020 Letter”). The Schiff 2020 Letter was published on official

10   Congressional letterhead and signed by “Adam B. Schiff, Member of Congress” in his official

11   capacity and as the Chairman of the Permanent Select Committee on Intelligence and an ex

12   officio member of the Committee on Appropriations. The Schiff 2020 Letter was also published

13   on Representative Schiff’s official Twitter account, @RepAdamSchiff, an account with more

14   than 2.3 million followers. It was “liked” by more than 12,700 other Twitter users and was

15   directly retweeted more than 5,400 times; see

16   https://twitter.com/RepAdamSchiff/status/1255902443390599169. The post on Twitter was

17   retweeted by YouTube CEO Susan Wojcicki, see

18   https://twitter.com/SusanWojcicki/status/1256304911446208512. Ms. Wojcicki responded

19   directly to Representative Schiff and acknowledged her company’s “partnership” with

20   Representative Schiff and other government actors or Congress itself: “Thanks for reaching out.

21   @YouTube, we’re working every day to protect people from misinformation and help them find

22   authoritative information. We appreciate your partnership and will continue to consult with and

23   ask the advice of Members of Congress as we address the evolving issues around #COVID19.”

24   (Emphasis added.) See Exhibit E. Ms. Wojcicki also appeared on CNN and acknowledged that

25   YouTube would comply with Representative Schiff’s request—to “raise authoritative

26   information”—and promised that YouTube would identify, remove and delete videos that were

27   “medically unsubstantiated” or that disagreed with the World Health Organization.

28
                                                      18
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 19 of 84



 1          32.     The Schiff 2020 Letter addressed the public health crisis and what Representative

 2   Schiff described as the need for Americans “to receive the best information possible so that they

 3   can keep themselves, their families and their communities healthy.” After providing examples of

 4   content that the Congressman deemed “harmful medical information,” he urged the letter’s

 5   recipients to take action as follows: “Though the best protection is removing or downgrading

 6   harmful content before users engage with it, that is not always possible. As you are likely aware,

 7   Facebook recently announced plans to display messages to any users who have engaged with

 8   harmful coronavirus-related misinformation that has since been removed from the platform and

 9   connect them with resources from the World Health Organization. I urge you to adopt a similar

10   practice for YouTube users and others who engage with harmful information on your platform,

11   to proactively inform them and direct them to authoritative, medically accurate resources. While

12   taking down harmful misinformation is a crucial step, mitigating the harms from false content

13   that is removed requires also ensuring that those users who accessed it while it was available have

14   as high a likelihood of [sic] possible of viewing the facts as well.” See Exhibit E. On information

15   and belief, the purpose and effect of the Schiff 2020 Letter was to pressure Google/YouTube into

16   doing Representative Schiff’s bidding through the veiled threat that attends a public directive

17   issued by a powerful member of Congress with significant power to institute and force the

18   passage of laws to regulate Google/YouTube and its subsidiaries in innumerable ways that would

19   affect its business operations.

20          33.     Speaker Pelosi’s Threat to Strip Big Tech of Section 230 Protections: During a

21   podcast with Silicon Valley journalist Kara Swisher, Speaker of the House Nancy Pelosi made

22   the following statement about CDA 230 immunity: “It is a gift to them and I don’t think that they

23   are treating it with the respect that they should, and so I think that that could be a question mark

24   and in jeopardy… I do think that for the privilege of 230, there has to be a bigger sense of

25   responsibility on it. And it is not out of the question that that could be removed.”

26          34.     Speaker Pelosi’s June 2020 Threat: On June 16, 2020, Speaker Pelosi participated

27   in an international online Georgetown University Institute on Data Democracy and Politics event

28
                                                       19
                                                                                   FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 20 of 84



 1   titled “Forum on COVID-19 Social Media Disinformation.” The forum was publicly

 2   livestreamed on YouTube on June 16, 2020. The forum’s events included working groups whose

 3   stated purpose was to combat “disinformation.” The participants included both government

 4   officials and representatives from various social media platforms. The event moderator described

 5   Speaker Pelosi as a “very influential leader[].” Speaker Pelosi stated, “The American people,

 6   including social media platform employees, are demanding an end to the exploitation of the

 7   public’s health, financial security, and lives. Congress, employees, advertisers, and the public

 8   must work as one to shine a bright light on the division and the disinformation proliferating

 9   online. And together, we must send a message to social media executives. You will be held

10   accountable for your misconduct.”

11          35.       Introduction of House Resolution 1154: On August 25, 2020, a resolution was

12   introduced in the House of Representatives to condemn a “movement” referred to as “QAnon,”

13   which the resolution states consists of conspiracy theories that undermine the public trust. In

14   reality, “Q” is the presumed author (or authors) of anonymous posts and links on national

15   political issues, and “QAnons” are people who read the posts and study the information contained

16   therein. According to a survey reported on by Forbes Magazine, 56% percent of Republicans

17   believe that “QAnon” theory is “mostly or partly true” and 4% of Democrats think the theory is

18   “partly true.”

19          36.       While conspiracy theories abound, particularly on the fast-moving information

20   superhighway, the government and its actors have not moved so quickly to condemn and excise

21   them from public debate since the McCarthy era. From a historical perspective, many accounts

22   of current events that were once lambasted as outlandish conspiracy theories have proven to be

23   true and have been reported by legacy media as such. Following are only a few “conspiracy

24   theories” that turned out to be true: (1) the U.S. Department of the Treasury poisoned alcohol

25   during Prohibition and people died; (2) the U.S. Public Health Service lied about treating black

26   men with syphilis for more than 40 years in the Tuskegee Syphilis Experiment; (3) more than 100

27   million Americans received a polio vaccine contaminated with a potential cancer-causing virus;

28
                                                      20
                                                                                 FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 21 of 84



 1   (4) parts of the Gulf of Tonkin Incident, which led to the U.S. intervention in Vietnam, never

 2   happened; (5) the government tested the effects of LSD on unwitting American and Canadian

 3   citizens; (6) in 1974, the CIA secretly resurfaced a sunken Soviet submarine with three nuclear-

 4   armed ballistic missiles; (7) the U.S. government sold weapons to Iran, violating an embargo, and

 5   used the money to support Nicaraguan militants; and (8) a public-relations firm organized

 6   congressional testimony that propelled America’s involvement in the Persian Gulf War. See

 7   https://www.businessinsider.com/true-government-conspiracies-2013-12. Notwithstanding the

 8   fact that some ideas once dismissed as “conspiracy theories” have turned out to reflect historical

 9   truth, when it comes to ideas about current events that challenge the government, Congress, with

10   YouTube as its partner, appears prepared to launch a second McCarthy era.

11          37.     Types of Power Wielded by the State Actors: Although Speaker Pelosi and

12   Representative Schiff may not have the power to pass legislation on their own, they certainly

13   wield influence sufficient to coerce and substantially encourage the Defendants and, on

14   information and belief, have done so. This power is wielded through not only inquiry letters and

15   demand letters from Congress, such as Exhibits C and D, but also public statements such as those

16   made by Speaker Pelosi that Big Tech will be held “accountable.” Furthermore, both

17   Representative Schiff and Speaker Pelosi represent California, where all of the Defendants have

18   their principal places of business. In addition, the state actors referenced above and Committees

19   of Congress have the power to call the Defendants’ executives before various committees and

20   bodies of Congress to testify, as they did in 2018 and 2020, and as recently as today.

21          38.     The Senate Demands Google CEO Appear to Testify on the Hill About

22   Censorship: As a demonstration of the power wielded by members of Congress over presumably

23   private actors such as Google, on October 1, 2020, the Senate Commerce Committee voted to

24   compel the testimony of the CEOs of Facebook, Google and Twitter to mark the start of a new

25   Congressional war on what it characterizes as hate speech, misinformation and political bias on

26   social media. The Senate Commerce Committee authorized the issuance of subpoenas for

27   Facebook CEO Mark Zuckerberg, Google CEO Sundar Pichai, and Twitter CEO Jack Dorsey to

28
                                                      21
                                                                                 FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 22 of 84



 1   force them to appear at a planned hearing if they do not agree to do so voluntarily. The Senate

 2   Committee indicated the testimony is needed to "to reveal the extent of influence that their

 3   companies have over American speech during a critical time in our democratic process,"

 4   according to Sen. Roger Wicker, the Mississippi Republican who heads the committee. In other

 5   words, while the Democratic-controlled House passed House Resolution 1154 encouraging

 6   censorship, the Republican-controlled Senate will be asking hard questions of Big Tech.

 7   Plaintiffs are at the heart of this political and constitutional debate.

 8           39.     The Sworn Testimony of Alphabet Chief Executive Officer, Sundar Pichai.

 9   Sundar Pichai is the Chief Executive of Alphabet, the owner of Google and its service YouTube.

10   As such, he speaks for Defendants, and did so, in sworn testimony before the Senate Commerce

11   Committee on October 28, 2020. Mr. Pichai testified that: “We approach our work without

12   political bias. Full stop.” Questioned by members of Congress about the issue of censorship,

13   Pichai responded, “I do think we make content moderation decisions, but we are transparent

14   about it and we do it to protect users, but we really believe and support maximizing freedom of

15   expression.”

16           40.     The Department of Justice Sued Google for Antitrust Violations: On October 20,

17   2020, the Department of Justice, along with eleven State Attorneys General, sued Google for

18   violating federal antitrust laws. “Today, millions of Americans rely on the Internet and online

19   platforms for their daily lives. Competition in this industry is vitally important, which is why

20   today’s challenge against Google—the gatekeeper of the Internet—for violating antitrust laws is a

21   monumental case both for the Department of Justice and for the American people,” said Attorney

22   General William Barr.

23           41.     The Passage of House Resolution 1154: On October 2, 2020, the United States

24   House of Representatives passed House Resolution 1154, the introduction of which is described

25   above, entitled “Condemning QAnon and rejecting the conspiracy theories it promotes.” The

26   House Resolution is attached as Exhibit F. The record of Congressional actions with respect to

27   H.R. 1154 are attached as Exhibit G. In H.R. 1154, the House condemned “QAnon” and noted

28
                                                         22
                                                                                 FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 23 of 84



 1   that “conspiracy theories” undermine trust in America’s democratic institutions, encourage

 2   rejection of objective reality, and deepen our Nation’s political polarization.” The House

 3   resolved to condemn “QAnon,” “condemn groups and all other groups and ideologies… that

 4   contribute to the spread of unfounded conspiracy theories and that encourage Americans to

 5   destroy public and private property and attach law enforcement officers” and “urge[] all

 6   Americans… to seek information from authoritative sources and to engage in political debate

 7   from a common factual foundation.” There is no question that there is a public debate over what

 8   is “authoritative information” and whether it is appropriate to question or challenge politicians

 9   and government officials. There is no question that Plaintiffs’ speech and the rights of Americans

10   to hear it is at the heart of this public debate.

11           42.     YouTube’s Claim that Content Creators Who Comment on “QAnon” are Linked

12   to Real-World Violence is Unfounded: Big Tech and certain members of Congress have claimed

13   that QAnon, particularly its focus on issues related to child trafficking, promotes violence. This

14   is simply not true. The term “Q” refers to anonymous Internet posts that QAnons or followers

15   use as prompts to conduct primary source research on various issues. YouTube has attempted to

16   characterize Q as a group of wingnuts, such as those who might riot, burn down cities, stores,

17   courthouses, police departments or attack innocent people. Interestingly, it is a matter of public

18   knowledge that the type of conduct—which took place in Seattle, Portland, Los Angeles, and

19   Kenosha, Wisconsin, over the past few months—was actually perpetrated by the violent

20   provocateurs affiliated with Antifa and fringe elements in the Black Lives Matter movement.

21   When asked about QAnon on September 17, 2020, FBI Director Christopher Wray testified as

22   follows: “So we view QAnon as essentially less of an organization and more of a sort of complex

23   conspiracy theories, and certainly we’ve had cases where that properly predicate cases involving

24   violence where people have been motivated by some of those conspiracy theories, but as you

25   said, you know, we don’t investigate the ideology or the conspiracy theory itself. I don’t think

26   we’ve seen lethal attacks involving that kind of motivation...”

27

28
                                                         23
                                                                                 FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 24 of 84



 1           43.    The fact that Congress, or at least the House of Representatives, has condemned

 2   political speech with which it does not agree in H.R. 1154 and that YouTube almost immediately

 3   purged Plaintiffs’ content raises the strongest inference that YouTube acted at the direct behest

 4   and encouragement of the United States House of Representatives.

 5                                         INJUNCTIVE RELIEF

 6           44.    Plaintiffs are entitled to preliminary and permanent injunctions. Defendants are

 7   acting and threatening to act under color of state law, both in a nexus with the government and in

 8   joint action with the government, to deprive Plaintiffs of their constitutional rights. Plaintiffs will

 9   suffer irreparable injury and will continue to suffer a real and immediate threat of irreparable

10   injury as a result of the continued censorship of their political speech on YouTube. Plaintiffs

11   have no plain, adequate, or speedy remedy at law.

12                                          GENERAL ALLEGATIONS

13           A.      Jurisdiction and Venue

14           45.    This is a civil action seeking damages, declaratory relief, and injunctive relief

15   under the laws of the United States, including but not limited to the First Amendment, the Equal

16   Protection Clause, and 42 U.S.C. § 1983. Plaintiffs also seek damages and injunctive relief under

17   California state law, where not preempted by Federal law.

18           46.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 (federal

19   question), 28 U.S.C. § 1343 (civil rights), 28 U.S.C. § 2201 (declaratory relief), and 28 U.S.C.

20   § 1367 (supplemental jurisdiction).

21           47.    Plaintiffs’ claims for declaratory and injunctive relief are authorized by 28 U.S.C.

22   §§ 2201 and 2202, Rules 57 and 65 of the Federal Rules of Civil Procedure, and the general legal

23   and equitable powers of this Court.

24           48.    This Court has personal jurisdiction over Defendants because all Defendants have

25   “continuous, systematic” ties to California and/or their principal place of business is within this

26   District.

27

28
                                                       24
                                                                                   FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 25 of 84



 1              49.   Venue in this District is proper because a substantial part of the acts and omissions

 2   giving rise to the claims occurred in this district and the parties have selected the Northern District

 3   of California pursuant to written contract, contained in their Terms of Service, which bind the

 4   parties.

 5              B.    The Parties

 6              50.   PLAINTIFF JOHN DOE at all relevant times herein was a resident of Bakersfield,

 7   California. PLAINTIFF JOHN DOE is the creator of the channel “JustInformed Talk,” which

 8   was on YouTube until October 15, 2020, when Google/YouTube terminated or suspended the

 9   channel.

10              51.   PLAINTIFF MICHAEL DOE at all relevant times herein was a resident of

11   Stillwater, Minnesota. PLAINTIFF MICHAEL DOE is the creator of channels “SGTreport” and

12   “SGT Report *2*,” which were on YouTube until October 15, 2020, when Google/YouTube

13   terminated or suspended the channels.

14              52.   PLAINTIFF JAMES DOE at all relevant times herein was a resident of

15   Wellington, Florida. PLAINTIFF JAMES DOE is the creator of the channel “X22Report,” which

16   was on YouTube until October 15, 2020, when Google/YouTube terminated or suspended the

17   channels.

18              53.   PLAINTIFF HENRY DOE at all relevant times herein was a resident of Rhode

19   Island. PLAINTIFF HENRY DOE is the creator of the channel “SpaceShot76,” which was on

20   YouTube until October 15, 2020, when Google/YouTube terminated or suspended the channel.

21              54.   PLAINTIFF ROBERT DOE at all relevant times herein was a resident of

22   Greenville, South Carolina. PLAINTIFF ROBERT DOE is the creator of the channel

23   “TRUreporting,” which was on YouTube until October 15, 2020, when Google/YouTube

24   terminated or suspended the channel.

25              55.   PLAINTIFF CHRISTOPHER DOE at all relevant times herein was a resident of

26   Lansing, Michigan. PLAINTIFF CHRISTOPHER DOE is the creator of the channel

27

28
                                                        25
                                                                                   FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 26 of 84



 1   “RedPill78,” which was on YouTube until October 15, 2020, when Google/YouTube terminated

 2   or suspended the channel.

 3          56.     PLAINTIFF MATTHEW DOE at all relevant times herein was a resident of

 4   Flushing, New York. PLAINTIFF MATTHEW DOE is the creator of the channel “Edge of

 5   Wonder,” which was on YouTube until October 15, 2020, when Google/YouTube terminated or

 6   suspended the channel.

 7          57.     PLAINTIFF POLLY ST. GEORGE at all relevant times herein was a resident of

 8   Kingston, Ontario. PLAINTIFF POLLY ST. GEORGE is the creator of the channel “Amazing

 9   Polly,” which was on YouTube until October 15, 2020, when Google/YouTube terminated or

10   suspended the channel.

11          58.     PLAINTIFF SCOTT DEGROAT at all relevant times herein was a resident of

12   Campbell Hall, New York. PLAINTIFF SCOTT DEGROAT is the creator of the channel “Woke

13   Societies,” which was on YouTube until October 15, 2020, when Google/YouTube terminated or

14   suspended the channel.

15          59.     PLAINTIFF DANIEL LEE at all relevant times herein was a resident of Juneau,

16   Alaska. PLAINTIFF DANIEL LEE is the creator of the channels “dnajlion7” and “Daniel Lee”

17   which were on YouTube until October 15, 2020, when Google/YouTube terminated or suspended

18   the channel.

19          60.     PLAINTIFF MISHEL McCUMBER at all relevant times herein was a resident of

20   Baton Rouge, Louisiana. PLAINTIFF MISHEL McCUMBER is the creator of the channel

21   “Deception Bytes,” which was on YouTube until October 15, 2020, when Google/YouTube

22   terminated or suspended the channel.

23          61.     PLAINTIFF JEFF PEDERSEN at all relevant times herein was a resident of Palm

24   City, Florida. PLAINTIFF JEFF PEDERSEN is the creator of the channel “InTheMatrixxx

25   Bytes,” which was on YouTube until October 15, 2020, when Google/YouTube terminated or

26   suspended the channel.

27

28
                                                  26
                                                                           FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 27 of 84



 1           62.     PLAINTIFF JORDAN SATHER at all relevant times herein was a resident of Gig

 2   Harbor, Washington. PLAINTIFF JORDAN SATHER is the creator of the channels “Destroying

 3   the Illusion” and “Destroying the Illusion 2.0,” which were on YouTube until October 15, 2020,

 4   when Google/YouTube terminated or suspended the channel.

 5           63.     PLAINTIFF SARAH WESTALL at all relevant times herein was a resident of

 6   Inver Grove Heights, Minnesota. PLAINTIFF SARAH WESTALL is the creator of the channel

 7   “Sarah Westall,” which was on YouTube until October 15, 2020, when Google/YouTube

 8   terminated or suspended the channel.

 9           64.     Defendant Google, LLC, is a Delaware corporation with its principal place of

10   business in Mountain View, California.

11           65.     Defendant YouTube, LLC is a Delaware limited liability company with its

12   principal place of business in San Mateo, California.

13           66.     Defendants DOES 1 through 5 are responsible in some manner for the events and

14   happenings herein alleged, as well as for the damages alleged.

15           67.     DOES 6 through 10 are responsible in some manner for the events and happenings

16   herein alleged, as well as for the damages alleged.

17                                           CAUSES OF ACTION

18                                      FIRST CLAIM FOR RELIEF

19                                            (Breach of Contract)

20       (By Plaintiff JOHN DOE Against Defendant YouTube, LLC and Does 1 Through 10)

21           68.    Plaintiffs incorporate and reallege the allegations contained in the preceding

22   paragraphs as if set forth in full herein.

23           69.    A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

24   between the parties; that contract can be found at https://www.youtube.com/static?template=

25   terms. In the contract, YouTube agreed to do, inter alia, the following things: (1) inform

26   Plaintiffs when one of their videos or channels was flagged, stricken, or taken down; (2) provide

27   an appeals process; (3) not suspend or terminate the channels unless it fit into one of the three

28
                                                      27
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 28 of 84



 1   reasons for account termination or suspension; (4) allow the posting of Plaintiffs’ videos unless

 2   they violated YouTube’s Community Guidelines; and (5) notify the Plaintiffs in advance of any

 3   termination or suspension with sufficient time for them to download content.

 4           70.    Plaintiff JOHN DOE did all, or substantially all, of the significant things that the

 5   contract required him to do; alternatively, Plaintiff JOHN DOE was excused from doing them.

 6           71.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

 7   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

 8   give Plaintiff JOHN DOE notice sufficient to allow him to download his content; and (4) failed to

 9   provide the appeals process it promised. Instead, on information and belief, YouTube used

10   information obtained from the “Tasks” program discussed at the November 17, 2020, Senate

11   Judiciary Committee hearing, or a similar program, to identify his account for deletion.

12           72.    Plaintiff JOHN DOE has been harmed by Defendant YouTube’s failure to comply

13   with the contract.

14           73.    Plaintiff JOHN DOE is entitled to specific performance of the contract.

15           74.    Plaintiff JOHN DOE is entitled to injunctive relief.

16           75.    Plaintiff JOHN DOE is also entitled to his costs of suit and attorney fees pursuant

17   to the Terms of Service.

18                                     SECOND CLAIM FOR RELIEF

19                                            (Breach of Contract)

20    (By Plaintiff MICHAEL DOE Against Defendant YouTube, LLC and Does 1 Through 10)

21           76.    Plaintiffs incorporate and reallege the allegations contained in the preceding

22   paragraphs as if set forth in full herein.

23           77.    A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

24   between the parties; that contract can be found at https://www.youtube.com/static?template=

25   terms. In the contract, YouTube agreed to do, inter alia, the following things: (1) inform

26   Plaintiffs when one of their videos or channels was flagged, stricken, or taken down; (2) provide

27   an appeals process; (3) not suspend or terminate the channels unless it fit into one of the three

28
                                                       28
                                                                                   FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 29 of 84



 1   reasons for account termination or suspension; (4) allow the posting of Plaintiffs’ videos unless

 2   they violated YouTube’s Community Guidelines; and (5) notify the Plaintiffs in advance of any

 3   termination or suspension with sufficient time for them to download content.

 4           78.    Plaintiff MICHAEL DOE did all, or substantially all, of the significant things that

 5   the contract required him to do; alternatively, Plaintiff MICHAEL DOE was excused from doing

 6   them.

 7           79.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

 8   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

 9   give Plaintiff MICHAEL DOE notice sufficient to allow him to download his content; and

10   (4) failed to provide the appeals process it promised. Instead, on information and belief,

11   YouTube used information obtained from the “Tasks” program discussed at the November 17,

12   2020, Senate Judiciary Committee hearing, or a similar program, to identify his account for

13   deletion.

14           80.    Plaintiff MICHAEL DOE has been harmed by Defendant YouTube’s failure to

15   comply with the contract.

16           81.    Plaintiff MICHAEL DOE is entitled to specific performance of the contract.

17           82.    Plaintiff MICHAEL DOE is entitled to injunctive relief.

18           83.    Plaintiff MICHAEL DOE is also entitled to his costs of suit and attorney fees

19   pursuant to the Terms of Service.

20                                      THIRD CLAIM FOR RELIEF

21                                            (Breach of Contract)

22      (By Plaintiff JAMES DOE Against Defendant YouTube, LLC and Does 1 Through 10)

23           84.    Plaintiffs incorporate and reallege the allegations contained in the preceding

24   paragraphs as if set forth in full herein.

25           85.    A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

26   between the parties; that contract can be found at https://www.youtube.com/static?template=

27   terms. In the contract, YouTube agreed to do, inter alia, the following things: (1) inform

28
                                                      29
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 30 of 84



 1   Plaintiffs when one of their videos or channels was flagged, stricken, or taken down; (2) provide

 2   an appeals process; (3) not suspend or terminate the channels unless it fit into one of the three

 3   reasons for account termination or suspension; (4) allow the posting of Plaintiffs’ videos unless

 4   they violated YouTube’s Community Guidelines; and (5) notify the Plaintiffs in advance of any

 5   termination or suspension with sufficient time for them to download content.

 6           86.    Plaintiff JAMES DOE did all, or substantially all, of the significant things that the

 7   contract required him to do; alternatively, Plaintiff JAMES DOE was excused from doing them.

 8           87.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

 9   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

10   give Plaintiff JAMES DOE notice sufficient to allow him to download his content; and (4) failed

11   to provide the appeals process it promised. Instead, on information and belief, YouTube used

12   information obtained from the “Tasks” program discussed at the November 17, 2020, Senate

13   Judiciary Committee hearing, or a similar program, to identify his account for deletion.

14           88.    Plaintiff JAMES DOE has been harmed by Defendant YouTube’s failure to comply

15   with the contract.

16           89.    Plaintiff JAMES DOE is entitled to specific performance of the contract.

17           90.    Plaintiff JAMES DOE is entitled to injunctive relief.

18           91.    Plaintiff JAMES DOE is also entitled to his costs of suit and attorney fees pursuant

19   to the Terms of Service.

20                                     FOURTH CLAIM FOR RELIEF

21                                            (Breach of Contract)

22     (By Plaintiff HENRY DOE Against Defendant YouTube, LLC and Does 1 Through 10)

23           92.    Plaintiffs incorporate and reallege the allegations contained in the preceding

24   paragraphs as if set forth in full herein.

25           93.    A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

26   between the parties; that contract can be found at https://www.youtube.com/static?template=

27   terms. In the contract, YouTube agreed to do, inter alia, the following things: (1) inform

28
                                                       30
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 31 of 84



 1   Plaintiffs when one of their videos or channels was flagged, stricken, or taken down; (2) provide

 2   an appeals process; (3) not suspend or terminate the channels unless it fit into one of the three

 3   reasons for account termination or suspension; (4) allow the posting of Plaintiffs’ videos unless

 4   they violated YouTube’s Community Guidelines; and (5) notify the Plaintiffs in advance of any

 5   termination or suspension with sufficient time for them to download content.

 6          94.    Plaintiff HENRY DOE did all, or substantially all, of the significant things that the

 7   contract required him to do; alternatively, Plaintiff HENRY DOE was excused from doing them.

 8          95.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

 9   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

10   give Plaintiff HENRY DOE notice sufficient to allow him to download his content; and (4) failed

11   to provide the appeals process it promised. Instead, on information and belief, YouTube used

12   information obtained from the “Tasks” program discussed at the November 17, 2020, Senate

13   Judiciary Committee hearing, or a similar program, to identify his account for deletion.

14          96.    Plaintiff HENRY DOE has been harmed by Defendant YouTube’s failure to

15   comply with the contract.

16          97.    Plaintiff HENRY DOE is entitled to specific performance of the contract.

17          98.    Plaintiff HENRY DOE is entitled to injunctive relief.

18          99.    Plaintiff HENRY DOE is also entitled to his costs of suit and attorney fees pursuant

19   to the Terms of Service.

20                                      FIFTH CLAIM FOR RELIEF

21                                            (Breach of Contract)

22     (By Plaintiff ROBERT DOE Against Defendant YouTube, LLC and Does 1 Through 10)

23           100. Plaintiffs incorporate and reallege the allegations contained in the preceding

24   paragraphs as if set forth in full herein.

25           101. Plaintiffs incorporate and reallege the allegations contained in the preceding

26   paragraphs as if set forth in full herein.

27

28
                                                      31
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 32 of 84



 1          102. A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

 2   between the parties; that contract can be found at https://www.youtube.com/static?

 3   template=terms. In the contract, YouTube agreed to do, inter alia, the following things:

 4   (1) inform Plaintiffs when one of their videos or channels was flagged, stricken, or taken down;

 5   (2) provide an appeals process; (3) not suspend or terminate the channels unless it fit into one of

 6   the three reasons for account termination or suspension; (4) allow the posting of Plaintiffs’ videos

 7   unless they violated YouTube’s Community Guidelines; and (5) notify the Plaintiffs in advance

 8   of any termination or suspension with sufficient time for them to download content.

 9          103. Plaintiff ROBERT DOE did all, or substantially all, of the significant things that the

10   contract required him to do; alternatively, Plaintiff ROBERT DOE was excused from doing them.

11          104. Defendant YouTube failed to comply with the contract in that it: (1) failed to give

12   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

13   give Plaintiff ROBERT DOE notice sufficient to allow him to download his content; and

14   (4) failed to provide the appeals process it promised. Instead, on information and belief,

15   YouTube used information obtained from the “Tasks” program discussed at the November 17,

16   2020, Senate Judiciary Committee hearing, or a similar program, to identify his account for

17   deletion.

18          105. Plaintiff ROBERT DOE has been harmed by Defendant YouTube’s failure to

19   comply with the contract.

20          106. Plaintiff ROBERT DOE is entitled to specific performance of the contract.

21          107. Plaintiff ROBERT DOE is entitled to injunctive relief.

22          108. Plaintiff ROBERT DOE is also entitled to his costs of suit and attorney fees

23   pursuant to the Terms of Service.

24

25

26

27

28
                                                      32
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 33 of 84



 1                                      SIXTH CLAIM FOR RELIEF

 2                                            (Breach of Contract)

 3               (By Plaintiff CHRISTOPHER DOE Against Defendant YouTube, LLC

 4                                          and Does 1 Through 10)

 5           109. Plaintiffs incorporate and reallege the allegations contained in the preceding

 6   paragraphs as if set forth in full herein.

 7           110. Plaintiffs incorporate and reallege the allegations contained in the preceding

 8   paragraphs as if set forth in full herein.

 9           111. A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

10   between the parties; that contract can be found at https://www.youtube.com/static?template=

11   terms. In the contract, YouTube agreed to do, inter alia, the following things: (1) inform

12   Plaintiffs when one of their videos or channels was flagged, stricken, or taken down; (2) provide

13   an appeals process; (3) not suspend or terminate the channels unless it fit into one of the three

14   reasons for account termination or suspension; (4) allow the posting of Plaintiffs’ videos unless

15   they violated YouTube’s Community Guidelines; and (5) notify the Plaintiffs in advance of any

16   termination or suspension with sufficient time for them to download content.

17           112. Plaintiff CHRISTOPHER DOE did all, or substantially all, of the significant things

18   that the contract required him to do; alternatively, Plaintiff CHRISTOPHER DOE was excused

19   from doing them.

20           113. Defendant YouTube failed to comply with the contract in that it: (1) failed to give

21   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

22   give Plaintiff CHRISTOPHER DOE notice sufficient to allow him to download his content; and

23   (4) failed to provide the appeals process it promised. Instead, on information and belief,

24   YouTube used information obtained from the “Tasks” program discussed at the November 17,

25   2020, Senate Judiciary Committee hearing, or a similar program, to identify his account for

26   deletion.

27

28
                                                      33
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 34 of 84



 1           114. Plaintiff CHRISTOPHER DOE has been harmed by Defendant YouTube’s failure

 2   to comply with the contract.

 3           115. Plaintiff CHRISTOPHER DOE is entitled to specific performance of the contract.

 4           116. Plaintiff CHRISTOPHER DOE is entitled to injunctive relief.

 5           117. Plaintiff CHRISTOPHER DOE is also entitled to his costs of suit and attorney fees

 6   pursuant to the Terms of Service.

 7                                    SEVENTH CLAIM FOR RELIEF

 8                                            (Breach of Contract)

 9                  (By Plaintiff MATTHEW DOE Against Defendant YouTube, LLC

10                                          and Does 1 Through 10)

11           118.    Plaintiffs incorporate and reallege the allegations contained in the preceding

12   paragraphs as if set forth in full herein.

13           119.    Plaintiffs incorporate and reallege the allegations contained in the preceding

14   paragraphs as if set forth in full herein.

15           120.    A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

16   between the parties; that contract can be found at https://www.youtube.com/static?template=

17   terms. In the contract, YouTube agreed to do, inter alia, the following things: (1) inform

18   Plaintiffs when one of their videos or channels was flagged, stricken, or taken down; (2) provide

19   an appeals process; (3) not suspend or terminate the channels unless it fit into one of the three

20   reasons for account termination or suspension; (4) allow the posting of Plaintiffs’ videos unless

21   they violated YouTube’s Community Guidelines; and (5) notify the Plaintiffs in advance of any

22   termination or suspension with sufficient time for them to download content.

23           121.    Plaintiff MATTHEW DOE did all, or substantially all, of the significant things that

24   the contract required him to do; alternatively, Plaintiff MATTHEW DOE was excused from doing

25   them.

26           122.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

27   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

28
                                                       34
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 35 of 84



 1   give Plaintiff MATTHEW DOE notice sufficient to allow him to download his content; and

 2   (4) failed to provide the appeals process it promised. Instead, on information and belief,

 3   YouTube used information obtained from the “Tasks” program discussed at the November 17,

 4   2020, Senate Judiciary Committee hearing, or a similar program, to identify his account for

 5   deletion.

 6           123.    Plaintiff MATTHEW DOE has been harmed by Defendant YouTube’s failure to

 7   comply with the contract.

 8           124.    Plaintiff MATTHEW DOE is entitled to specific performance of the contract.

 9           125.    Plaintiff MATTHEW DOE is entitled to injunctive relief.

10           126.    Plaintiff MATTHEW DOE is also entitled to her costs of suit and attorney fees

11   pursuant to the Terms of Service.

12                                     EIGHTH CLAIM FOR RELIEF

13                                            (Breach of Contract)

14               (By Plaintiff POLLY ST. GEORGE Against Defendant YouTube, LLC

15                                          and Does 1 Through 10)

16           127.    Plaintiffs incorporate and reallege the allegations contained in the preceding

17   paragraphs as if set forth in full herein.

18           128.    Plaintiffs incorporate and reallege the allegations contained in the preceding

19   paragraphs as if set forth in full herein.

20           129.    A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

21   between the parties; that contract can be found at https://www.youtube.com/static?template=

22   terms. In the contract, YouTube agreed to do, inter alia, the following things: (1) inform

23   Plaintiffs when one of their videos or channels was flagged, stricken, or taken down; (2) provide

24   an appeals process; (3) not suspend or terminate the channels unless it fit into one of the three

25   reasons for account termination or suspension; (4) allow the posting of Plaintiffs’ videos unless

26   they violated YouTube’s Community Guidelines; and (5) notify the Plaintiffs in advance of any

27   termination or suspension with sufficient time for them to download content.

28
                                                      35
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 36 of 84



 1           130.    Plaintiff POLLY ST. GEORGE did all, or substantially all, of the significant

 2   things that the contract required her to do; alternatively, Plaintiff POLLY ST. GEORGE was

 3   excused from doing them.

 4           131.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

 5   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

 6   give Plaintiff POLLY ST. GEORGE notice sufficient to allow her to download her content; and

 7   (4) failed to provide the appeals process it promised. Instead, on information and belief,

 8   YouTube used information obtained from the “Tasks” program discussed at the November 17,

 9   2020, Senate Judiciary Committee hearing, or a similar program, to identify her account for

10   deletion.

11           132.    Plaintiff POLLY ST. GEORGE has been harmed by Defendant YouTube’s failure

12   to comply with the contract.

13           133.    Plaintiff POLLY ST. GEORGE is entitled to specific performance of the contract.

14           134.    Plaintiff POLLY ST. GEORGE is entitled to injunctive relief.

15           135.    Plaintiff POLLY ST. GEORGE is also entitled to her costs of suit and attorney

16   fees pursuant to the Terms of Service.

17                                      NINTH CLAIM FOR RELIEF

18                                            (Breach of Contract)

19                  (By Plaintiff SCOTT DEGROAT Against Defendant YouTube, LLC

20                                          and Does 1 Through 10)

21           136.    Plaintiffs incorporate and reallege the allegations contained in the preceding

22   paragraphs as if set forth in full herein.

23           137.    Plaintiffs incorporate and reallege the allegations contained in the preceding

24   paragraphs as if set forth in full herein.

25           138.    A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

26   between the parties; that contract can be found at https://www.youtube.com/static?template=

27   terms. In the contract, YouTube agreed to do, inter alia, the following things: (1) inform

28
                                                       36
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 37 of 84



 1   Plaintiffs when one of their videos or channels was flagged, stricken, or taken down; (2) provide

 2   an appeals process; (3) not suspend or terminate the channels unless it fit into one of the three

 3   reasons for account termination or suspension; (4) allow the posting of Plaintiffs’ videos unless

 4   they violated YouTube’s Community Guidelines; and (5) notify the Plaintiffs in advance of any

 5   termination or suspension with sufficient time for them to download content.

 6           139.    Plaintiff SCOTT DEGROAT did all, or substantially all, of the significant things

 7   that the contract required him to do; alternatively, Plaintiff SCOTT DEGROAT was excused from

 8   doing them.

 9           140.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

10   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

11   give Plaintiff SCOTT DEGROAT notice sufficient to allow him to download his content; and

12   (4) failed to provide the appeals process it promised. Instead, on information and belief,

13   YouTube used information obtained from the “Tasks” program discussed at the November 17,

14   2020, Senate Judiciary Committee hearing, or a similar program, to identify his account for

15   deletion.

16           141.    Plaintiff SCOTT DEGROAT has been harmed by Defendant YouTube’s failure to

17   comply with the contract.

18           142.    Plaintiff SCOTT DEGROAT is entitled to specific performance of the contract.

19           143.    Plaintiff SCOTT DEGROAT is entitled to injunctive relief.

20           144.    Plaintiff SCOTT DEGROAT is also entitled to his costs of suit and attorney fees

21   pursuant to the Terms of Service.

22                                     TENTH CLAIM FOR RELIEF

23                                            (Breach of Contract)

24                    (By Plaintiff DANIEL LEE Against Defendant YouTube, LLC

25                                          and Does 1 Through 10)

26           145.    Plaintiffs incorporate and reallege the allegations contained in the preceding

27   paragraphs as if set forth in full herein.

28
                                                       37
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 38 of 84



 1           146.    Plaintiffs incorporate and reallege the allegations contained in the preceding

 2   paragraphs as if set forth in full herein.

 3           147.    A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

 4   between the parties; that contract can be found at https://www.youtube.com/static?template=

 5   terms. In the contract, YouTube agreed to do, inter alia, the following things: (1) inform

 6   Plaintiffs when one of their videos or channels was flagged, stricken, or taken down; (2) provide

 7   an appeals process; (3) not suspend or terminate the channels unless it fit into one of the three

 8   reasons for account termination or suspension; (4) allow the posting of Plaintiffs’ videos unless

 9   they violated YouTube’s Community Guidelines; and (5) notify the Plaintiffs in advance of any

10   termination or suspension with sufficient time for them to download content.

11           148.    Plaintiff DANIEL LEE did all, or substantially all, of the significant things that the

12   contract required him to do; alternatively, Plaintiff DANIEL LEE was excused from doing them.

13           149.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

14   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

15   give Plaintiff DANIEL LEE notice sufficient to allow him to download his content; and (4) failed

16   to provide the appeals process it promised. Instead, on information and belief, YouTube used

17   information obtained from the “Tasks” program discussed at the November 17, 2020, Senate

18   Judiciary Committee hearing, or a similar program, to identify his account for deletion.

19           150.    Plaintiff DANIEL LEE has been harmed by Defendant YouTube’s failure to

20   comply with the contract.

21           151.    Plaintiff DANIEL LEE is entitled to specific performance of the contract.

22           152.    Plaintiff DANIEL LEE is entitled to injunctive relief

23           153.    Plaintiff DANIEL LEE is also entitled to his costs of suit and attorney fees

24   pursuant to the Terms of Service.

25

26

27

28
                                                       38
                                                                                   FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 39 of 84



 1                                   ELEVENTH CLAIM FOR RELIEF

 2                                            (Breach of Contract)

 3               (By Plaintiff MISHEL McCUMBER Against Defendant YouTube, LLC

 4                                          and Does 1 Through 10)

 5           154.    Plaintiffs incorporate and reallege the allegations contained in the preceding

 6   paragraphs as if set forth in full herein.

 7           155.    Plaintiffs incorporate and reallege the allegations contained in the preceding

 8   paragraphs as if set forth in full herein.

 9           156.    A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

10   between the parties; that contract can be found at https://www.youtube.com/static?template=

11   terms. In the contract, YouTube agreed to do, inter alia, the following things: (1) inform

12   Plaintiffs when one of their videos or channels was flagged, stricken, or taken down; (2) provide

13   an appeals process; (3) not suspend or terminate the channels unless it fit into one of the three

14   reasons for account termination or suspension; (4) allow the posting of Plaintiffs’ videos unless

15   they violated YouTube’s Community Guidelines; and (5) notify the Plaintiffs in advance of any

16   termination or suspension with sufficient time for them to download content.

17           157.    Plaintiff MISHEL McCUMBER did all, or substantially all, of the significant

18   things that the contract required her to do; alternatively, Plaintiff MISHEL McCUMBER was

19   excused from doing them.

20           158.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

21   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

22   give Plaintiff MISHEL McCUMBER notice sufficient to allow her to download her content; and

23   (4) failed to provide the appeals process it promised. Instead, on information and belief,

24   YouTube used information obtained from the “Tasks” program discussed at the November 17,

25   2020, Senate Judiciary Committee hearing, or a similar program, to identify her account for

26   deletion.

27

28
                                                      39
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 40 of 84



 1           159.    Plaintiff MISHEL McCUMBER has been harmed by Defendant YouTube’s failure

 2   to comply with the contract.

 3           160.    Plaintiff MISHEL McCUMBER is entitled to specific performance of the contract.

 4           161.    Plaintiff MISHEL McCUMBER is entitled to injunctive relief.

 5           162.    Plaintiff MISHEL McCUMBER is also entitled to her costs of suit and attorney

 6   fees pursuant to the Terms of Service.

 7                                   TWELFTH CLAIM FOR RELIEF

 8                                            (Breach of Contract)

 9                  (By Plaintiff JEFF PEDERSEN Against Defendant YouTube, LLC

10                                          and Does 1 Through 10)

11           163.    Plaintiffs incorporate and reallege the allegations contained in the preceding

12   paragraphs as if set forth in full herein.

13           164.    Plaintiffs incorporate and reallege the allegations contained in the preceding

14   paragraphs as if set forth in full herein.

15           165.    A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

16   between the parties; that contract can be found at https://www.youtube.com/static?template=

17   terms. In the contract, YouTube agreed to do, inter alia, the following things: (1) inform

18   Plaintiffs when one of their videos or channels was flagged, stricken, or taken down; (2) provide

19   an appeals process; (3) not suspend or terminate the channels unless it fit into one of the three

20   reasons for account termination or suspension; (4) allow the posting of Plaintiffs’ videos unless

21   they violated YouTube’s Community Guidelines; and (5) notify the Plaintiffs in advance of any

22   termination or suspension with sufficient time for them to download content.

23           166.    Plaintiff JEFF PEDERSEN did all, or substantially all, of the significant things that

24   the contract required him to do; alternatively, Plaintiff JEFF PEDERSEN was excused from doing

25   them.

26           167.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

27   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

28
                                                       40
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 41 of 84



 1   give Plaintiff JEFF PEDERSEN notice sufficient to allow him to download his content; and

 2   (4) failed to provide the appeals process it promised. Instead, on information and belief,

 3   YouTube used information obtained from the “Tasks” program discussed at the November 17,

 4   2020, Senate Judiciary Committee hearing, or a similar program, to identify his account for

 5   deletion.

 6           168.    Plaintiff JEFF PEDERSEN has been harmed by Defendant YouTube’s failure to

 7   comply with the contract.

 8           169.    Plaintiff JEFF PEDERSEN is entitled to specific performance of the contract.

 9           170.    Plaintiff JEFF PEDERSEN is entitled to injunctive relief.

10           171.    Plaintiff JEFF PEDERSEN is also entitled to his costs of suit and attorney fees

11   pursuant to the Terms of Service.

12                                  THIRTEENTH CLAIM FOR RELIEF

13                                            (Breach of Contract)

14                  (By Plaintiff JORDAN SATHER Against Defendant YouTube, LLC

15                                          and Does 1 Through 10)

16           172.    Plaintiffs incorporate and reallege the allegations contained in the preceding

17   paragraphs as if set forth in full herein.

18           173.    Plaintiffs incorporate and reallege the allegations contained in the preceding

19   paragraphs as if set forth in full herein.

20           174.    A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

21   between the parties; that contract can be found at https://www.youtube.com/static?template=

22   terms. In the contract, YouTube agreed to do, inter alia, the following things: (1) inform

23   Plaintiffs when one of their videos or channels was flagged, stricken, or taken down; (2) provide

24   an appeals process; (3) not suspend or terminate the channels unless it fit into one of the three

25   reasons for account termination or suspension; (4) allow the posting of Plaintiffs’ videos unless

26   they violated YouTube’s Community Guidelines; and (5) notify the Plaintiffs in advance of any

27   termination or suspension with sufficient time for them to download content.

28
                                                      41
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 42 of 84



 1           175.    Plaintiff JORDAN SATHER did all, or substantially all, of the significant things

 2   that the contract required him to do; alternatively, Plaintiff JORDAN SATHER was excused from

 3   doing them.

 4           176.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

 5   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

 6   give Plaintiff JORDAN SATHER notice sufficient to allow him to download his content; and

 7   (4) failed to provide the appeals process it promised. Instead, on information and belief,

 8   YouTube used information obtained from the “Tasks” program discussed at the November 17,

 9   2020, Senate Judiciary Committee hearing, or a similar program, to identify his account for

10   deletion.

11           177.    Plaintiff JORDAN SATHER has been harmed by Defendant YouTube’s failure to

12   comply with the contract.

13           178.    Plaintiff JORDAN SATHER is entitled to specific performance of the contract.

14           179.    Plaintiff JORDAN SATHER is entitled to injunctive relief.

15           180.    Plaintiff JORDAN SATHER is also entitled to his costs of suit and attorney fees

16   pursuant to the Terms of Service.

17                                 FOURTEENTH CLAIM FOR RELIEF

18                                            (Breach of Contract)

19                  (By Plaintiff SARAH WESTALL Against Defendant YouTube, LLC

20                                          and Does 1 Through 10)

21           181.    Plaintiffs incorporate and reallege the allegations contained in the preceding

22   paragraphs as if set forth in full herein.

23           182.    Plaintiffs incorporate and reallege the allegations contained in the preceding

24   paragraphs as if set forth in full herein.

25           183.    A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

26   between the parties; that contract can be found at https://www.youtube.com/static?template=

27   terms. In the contract, YouTube agreed to do, inter alia, the following things: (1) inform

28
                                                      42
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 43 of 84



 1   Plaintiffs when one of their videos or channels was flagged, stricken, or taken down; (2) provide

 2   an appeals process; (3) not suspend or terminate the channels unless it fit into one of the three

 3   reasons for account termination or suspension; (4) allow the posting of Plaintiffs’ videos unless

 4   they violated YouTube’s Community Guidelines; and (5) notify the Plaintiffs in advance of any

 5   termination or suspension with sufficient time for them to download content.

 6           184.    Plaintiff SARAH WESTALL did all, or substantially all, of the significant things

 7   that the contract required her to do; alternatively, Plaintiff SARAH WESTALL was excused from

 8   doing them.

 9           185.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

10   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

11   give Plaintiff SARAH WESTALL notice sufficient to allow her to download her content; and

12   (4) failed to provide the appeals process it promised. Instead, on information and belief,

13   YouTube used information obtained from the “Tasks” program discussed at the November 17,

14   2020, Senate Judiciary Committee hearing, or a similar program, to identify her account for

15   deletion.

16           186.    Plaintiff SARAH WESTALL has been harmed by Defendant YouTube’s failure to

17   comply with the contract.

18           187.    Plaintiff SARAH WESTALL is entitled to specific performance of the contract.

19           188.    Plaintiff SARAH WESTALL is entitled to injunctive relief.

20           189.    Plaintiff SARAH WESTALL is also entitled to her costs of suit and attorney fees

21   pursuant to the Terms of Service.

22                                  FIFTEENTH CLAIM FOR RELIEF

23                       (Breach of the Covenant of Good Faith and Fair Dealing)

24       (By Plaintiff JOHN DOE Against Defendant YouTube LLC and Does 1 through 10)

25           190.    Plaintiffs incorporate and reallege the allegations contained in the preceding

26   paragraphs as if set forth in full herein.

27

28
                                                      43
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 44 of 84



 1           191.    Plaintiff JOHN DOE and Defendant entered into a contract consisting of the Terms

 2   of Service.

 3           192.    Plaintiff JOHN DOE did all, or substantially all of the significant things that the

 4   contract required him to do, or he was excused from having to do those things.

 5           193.    All conditions required for Defendant’s performance had occurred.

 6           194.    Defendant unfairly interfered with Plaintiff JOHN DOE’s right to receive the

 7   benefits of the contract by, inter alia, taking down Plaintiff JOHN DOE’s videos and channels

 8   without notice, on information and belief, by using information obtained from the “Tasks”

 9   program discussed at the November 17, 2020, Senate Judiciary Committee hearing, or a similar

10   program, to identify his account for deletion.

11           195.    Defendant also unfairly interfered with Plaintiff JOHN DOE’s right to receive the

12   benefits of the contract by invoking a unilateral right to amend the contract in a such a manner as

13   to frustrate its purpose.

14           196.    Plaintiff JOHN DOE is entitled to injunctive relief.

15           197.    Plaintiff JOHN DOE is also entitled to his costs of suit.

16                                  SIXTEENTH CLAIM FOR RELIEF

17                       (Breach of the Covenant of Good Faith and Fair Dealing)

18     (By Plaintiff MICHAEL DOE Against Defendant YouTube LLC and Does 1 through 10)

19           198.    Plaintiffs incorporate and reallege the allegations contained in the preceding

20   paragraphs as if set forth in full herein.

21           199.    Plaintiff MICHAEL DOE and Defendant entered into a contract consisting of the

22   Terms of Service.

23           200.    Plaintiff MICHAEL DOE did all, or substantially all of the significant things that

24   the contract required him to do, or he was excused from having to do those things.

25           201.    All conditions required for Defendant’s performance had occurred.

26           202.    Defendant unfairly interfered with Plaintiff MICHAEL DOE’s right to receive the

27   benefits of the contract by, inter alia, taking down Plaintiff MICHAEL DOE’s videos and

28
                                                       44
                                                                                   FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 45 of 84



 1   channels without notice, on information and belief, by using information obtained from the

 2   “Tasks” program discussed at the November 17, 2020, Senate Judiciary Committee hearing, or a

 3   similar program, to identify his account for deletion.

 4           203.    Defendant also unfairly interfered with Plaintiff MICHAEL DOE’s right to receive

 5   the benefits of the contract by invoking a unilateral right to amend the contract in a such a manner

 6   as to frustrate its purpose.

 7           204.    Plaintiff MICHAEL DOE is entitled to injunctive relief.

 8           205.    Plaintiff MICHAEL DOE is also entitled to his costs of suit.

 9                                  SEVENTEENTH CLAIM FOR RELIEF

10                       (Breach of the Covenant of Good Faith and Fair Dealing)

11       (By Plaintiff JAMES DOE Against Defendant YouTube LLC and Does 1 through 10)

12           206.    Plaintiffs incorporate and reallege the allegations contained in the preceding

13   paragraphs as if set forth in full herein.

14           207.    Plaintiff JAMES DOE and Defendant entered into a contract consisting of the

15   Terms of Service.

16           208.    Plaintiff JAMES DOE did all, or substantially all of the significant things that the

17   contract required him to do, or he was excused from having to do those things.

18           209.    All conditions required for Defendant’s performance had occurred.

19           210.    Defendant unfairly interfered with Plaintiff JAMES DOE’s right to receive the

20   benefits of the contract by, inter alia, taking down Plaintiff JAMES DOE’s videos and channels

21   without notice, on information and belief, by using information obtained from the “Tasks”

22   program discussed at the November 17, 2020, Senate Judiciary Committee hearing, or a similar

23   program, to identify his account for deletion.

24           211.    Defendant also unfairly interfered with Plaintiff JAMES DOE’s right to receive

25   the benefits of the contract by invoking a unilateral right to amend the contract in a such a manner

26   as to frustrate its purpose.

27           212.    Plaintiff JAMES DOE is entitled to injunctive relief.

28
                                                       45
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 46 of 84



 1           213.    Plaintiff JAMES DOE is also entitled to his costs of suit.

 2                                  EIGHTEENTH CLAIM FOR RELIEF

 3                       (Breach of the Covenant of Good Faith and Fair Dealing)

 4       (By Plaintiff HENRY DOE Against Defendant YouTube LLC and Does 1 through 10)

 5           214.    Plaintiffs incorporate and reallege the allegations contained in the preceding

 6   paragraphs as if set forth in full herein.

 7           215.    Plaintiff HENRY DOE and Defendant entered into a contract consisting of the

 8   Terms of Service.

 9           216.    Plaintiff HENRY DOE did all, or substantially all of the significant things that the

10   contract required him to do, or he was excused from having to do those things.

11           217.    All conditions required for Defendant’s performance had occurred.

12           218.    Defendant unfairly interfered with Plaintiff HENRY DOE’s right to receive the

13   benefits of the contract by, inter alia, taking down Plaintiff HENRY DOE’s videos and channels

14   without notice, on information and belief, by using information obtained from the “Tasks”

15   program discussed at the November 17, 2020, Senate Judiciary Committee hearing, or a similar

16   program, to identify his account for deletion.

17           219.    Defendant also unfairly interfered with Plaintiff HENRY DOE’s right to receive

18   the benefits of the contract by invoking a unilateral right to amend the contract in a such a manner

19   as to frustrate its purpose.

20           220.    Plaintiff HENRY DOE is entitled to injunctive relief.

21           221.    Plaintiff HENRY DOE is also entitled to his costs of suit.

22                                  NINETEENTH CLAIM FOR RELIEF

23                       (Breach of the Covenant of Good Faith and Fair Dealing)

24      (By Plaintiff ROBERT DOE Against Defendant YouTube LLC and Does 1 through 10)

25           222.    Plaintiffs incorporate and reallege the allegations contained in the preceding

26   paragraphs as if set forth in full herein.

27

28
                                                      46
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 47 of 84



 1           223.    Plaintiff ROBERT DOE and Defendant entered into a contract consisting of the

 2   Terms of Service.

 3           224.    Plaintiff ROBERT DOE did all, or substantially all of the significant things that

 4   the contract required him to do, or he was excused from having to do those things.

 5           225.    All conditions required for Defendant’s performance had occurred.

 6           226.    Defendant unfairly interfered with Plaintiff ROBERT DOE’s right to receive the

 7   benefits of the contract by, inter alia, taking down Plaintiff ROBERT DOE’s videos and channels

 8   without notice, on information and belief, by using information obtained from the “Tasks”

 9   program discussed at the November 17, 2020, Senate Judiciary Committee hearing, or a similar

10   program, to identify his account for deletion.

11           227.    Defendant also unfairly interfered with Plaintiff ROBERT DOE’s right to receive

12   the benefits of the contract by invoking a unilateral right to amend the contract in a such a manner

13   as to frustrate its purpose.

14           228.    Plaintiff ROBERT DOE is entitled to injunctive relief.

15           229.    Plaintiff ROBERT DOE is also entitled to his costs of suit.

16                                  TWENTIETH CLAIM FOR RELIEF

17                       (Breach of the Covenant of Good Faith and Fair Dealing)

18               (By Plaintiff CHRISTOPHER DOE Against Defendant YouTube LLC

19                                          and Does 1 through 10)

20           230.    Plaintiffs incorporate and reallege the allegations contained in the preceding

21   paragraphs as if set forth in full herein.

22           231.    Plaintiff CHRISTOPHER DOE and Defendant entered into a contract consisting of

23   the Terms of Service.

24           232.    Plaintiff CHRISTOPHER DOE did all, or substantially all of the significant things

25   that the contract required him to do, or he was excused from having to do those things.

26           233.    All conditions required for Defendant’s performance had occurred.

27

28
                                                      47
                                                                                   FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 48 of 84



 1           234.    Defendant unfairly interfered with Plaintiff CHRISTOPHER DOE’s right to

 2   receive the benefits of the contract by, inter alia, taking down Plaintiff CHRISTOPHER DOE’s

 3   videos and channels without notice, on information and belief, by using information obtained

 4   from the “Tasks” program discussed at the November 17, 2020, Senate Judiciary Committee

 5   hearing, or a similar program, to identify his account for deletion.

 6           235.    Defendant also unfairly interfered with Plaintiff CHRISTOPHER DOE’s right to

 7   receive the benefits of the contract by invoking a unilateral right to amend the contract in a such a

 8   manner as to frustrate its purpose.

 9           236.    Plaintiff CHRISTOPHER DOE is entitled to injunctive relief.

10           237.    Plaintiff CHRISTOPHER DOE is also entitled to his costs of suit.

11                                TWENTY-FIRST CLAIM FOR RELIEF

12                       (Breach of the Covenant of Good Faith and Fair Dealing)

13    (By Plaintiff MATTHEW DOE Against Defendant YouTube LLC and Does 1 through 10)

14           238.    Plaintiffs incorporate and reallege the allegations contained in the preceding

15   paragraphs as if set forth in full herein.

16           239.    Plaintiff MATTHEW DOE and Defendant entered into a contract consisting of the

17   Terms of Service.

18           240.    Plaintiff MATTHEW DOE did all, or substantially all of the significant things that

19   the contract required him to do, or he was excused from having to do those things.

20           241.    All conditions required for Defendant’s performance had occurred.

21           242.    Defendant unfairly interfered with Plaintiff MATTHEW DOE’s right to receive

22   the benefits of the contract by, inter alia, taking down Plaintiff MATTHEW DOE’s videos and

23   channels without notice, on information and belief, by using information obtained from the

24   “Tasks” program discussed at the November 17, 2020, Senate Judiciary Committee hearing, or a

25   similar program, to identify his account for deletion.

26

27

28
                                                      48
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 49 of 84



 1           243.    Defendant also unfairly interfered with Plaintiff MATTHEW DOE’s right to

 2   receive the benefits of the contract by invoking a unilateral right to amend the contract in a such a

 3   manner as to frustrate its purpose.

 4           244.    Plaintiff MATTHEW DOE is entitled to injunctive relief.

 5           245.    Plaintiff MATTHEW DOE is also entitled to his costs of suit.

 6                              TWENTY-SECOND CLAIM FOR RELIEF

 7                       (Breach of the Covenant of Good Faith and Fair Dealing)

 8               (By Plaintiff POLLY ST. GEORGE Against Defendant YouTube LLC

 9                                          and Does 1 through 10)

10           246.    Plaintiffs incorporate and reallege the allegations contained in the preceding

11   paragraphs as if set forth in full herein.

12           247.    Plaintiff POLLY ST. GEORGE and Defendant entered into a contract consisting

13   of the Terms of Service.

14           248.    Plaintiff POLLY ST. GEORGE did all, or substantially all of the significant things

15   that the contract required her to do, or she was excused from having to do those things.

16           249.    All conditions required for Defendant’s performance had occurred.

17           250.    Defendant unfairly interfered with Plaintiff POLLY ST. GEORGE’s right to

18   receive the benefits of the contract by, inter alia, taking down Plaintiff POLLY ST. GEORGE’s

19   videos and channels without notice, on information and belief, by using information obtained

20   from the “Tasks” program discussed at the November 17, 2020, Senate Judiciary Committee

21   hearing, or a similar program, to identify her account for deletion.

22           251.    Defendant also unfairly interfered with Plaintiff POLLY ST. GEORGE’s right to

23   receive the benefits of the contract by invoking a unilateral right to amend the contract in a such a

24   manner as to frustrate its purpose.

25           252.    Plaintiff POLLY ST. GEORGE is entitled to injunctive relief.

26           253.    Plaintiff POLLY ST. GEORGE is also entitled to her costs of suit.

27

28
                                                      49
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 50 of 84



 1                               TWENTY-THIRD CLAIM FOR RELIEF

 2                       (Breach of the Covenant of Good Faith and Fair Dealing)

 3   (By Plaintiff SCOTT DEGROAT Against Defendant YouTube LLC and Does 1 through 10)

 4           254.    Plaintiffs incorporate and reallege the allegations contained in the preceding

 5   paragraphs as if set forth in full herein.

 6           255.    Plaintiff SCOTT DEGROAT and Defendant entered into a contract consisting of

 7   the Terms of Service.

 8           256.    Plaintiff SCOTT DEGROAT did all, or substantially all of the significant things

 9   that the contract required him to do, or he was excused from having to do those things.

10           257.    All conditions required for Defendant’s performance had occurred.

11           258.    Defendant unfairly interfered with Plaintiff SCOTT DEGROAT’s right to receive

12   the benefits of the contract by, inter alia, taking down Plaintiff SCOTT DEGROAT’s videos and

13   channels without notice, on information and belief, by using information obtained from the

14   “Tasks” program discussed at the November 17, 2020, Senate Judiciary Committee hearing, or a

15   similar program, to identify his account for deletion.

16           259.    Defendant also unfairly interfered with Plaintiff SCOTT DEGROAT’s right to

17   receive the benefits of the contract by invoking a unilateral right to amend the contract in a such a

18   manner as to frustrate its purpose.

19           260.    Plaintiff SCOTT DEGROAT is entitled to injunctive relief.

20           261.    Plaintiff SCOTT DEGROAT is also entitled to his costs of suit.

21                              TWENTY-FOURTH CLAIM FOR RELIEF

22                       (Breach of the Covenant of Good Faith and Fair Dealing)

23      (By Plaintiff DANIEL LEE Against Defendant YouTube LLC and Does 1 through 10)

24           262.    Plaintiffs incorporate and reallege the allegations contained in the preceding

25   paragraphs as if set forth in full herein.

26           263.    Plaintiff DANIEL LEE and Defendant entered into a contract consisting of the

27   Terms of Service.

28
                                                      50
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 51 of 84



 1           264.    Plaintiff DANIEL LEE did all, or substantially all of the significant things that the

 2   contract required him to do, or he was excused from having to do those things.

 3           265.    All conditions required for Defendant’s performance had occurred.

 4           266.    Defendant unfairly interfered with Plaintiff DANIEL LEE’s right to receive the

 5   benefits of the contract by, inter alia, taking down Plaintiff DANIEL LEE’s videos and channels

 6   without notice, on information and belief, by using information obtained from the “Tasks”

 7   program discussed at the November 17, 2020, Senate Judiciary Committee hearing, or a similar

 8   program, to identify his account for deletion.

 9           267.    Defendant also unfairly interfered with Plaintiff DANIEL LEE’s right to receive

10   the benefits of the contract by invoking a unilateral right to amend the contract in a such a manner

11   as to frustrate its purpose.

12           268.    Plaintiff DANIEL LEE is entitled to injunctive relief.

13           269.    Plaintiff DANIEL LEE is also entitled to his costs of suit.

14                                  TWENTY-FIFTH CLAIM FOR RELIEF

15                       (Breach of the Covenant of Good Faith and Fair Dealing)

16               (By Plaintiff MISHEL McCUMBER Against Defendant YouTube LLC

17                                          and Does 1 through 10)

18           270.    Plaintiffs incorporate and reallege the allegations contained in the preceding

19   paragraphs as if set forth in full herein.

20           271.    Plaintiff MISHEL McCUMBER and Defendant entered into a contract consisting

21   of the Terms of Service.

22           272.    Plaintiff MISHEL McCUMBER did all, or substantially all of the significant

23   things that the contract required her to do, or she was excused from having to do those things.

24           273.    All conditions required for Defendant’s performance had occurred.

25           274.    Defendant unfairly interfered with Plaintiff MISHEL McCUMBER’s right to

26   receive the benefits of the contract by, inter alia, taking down Plaintiff MISHEL McCUMBER’s

27   videos and channels without notice, on information and belief, by using information obtained

28
                                                       51
                                                                                   FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 52 of 84



 1   from the “Tasks” program discussed at the November 17, 2020, Senate Judiciary Committee

 2   hearing, or a similar program, to identify HER account for deletion.

 3           275.    Defendant also unfairly interfered with Plaintiff MISHEL McCUMBER’s right to

 4   receive the benefits of the contract by invoking a unilateral right to amend the contract in a such a

 5   manner as to frustrate its purpose.

 6           276.    Plaintiff MISHEL McCUMBER is entitled to injunctive relief.

 7           277.    Plaintiff MISHEL McCUMBER is also entitled to her costs of suit.

 8                               TWENTY-SIXTH CLAIM FOR RELIEF

 9                       (Breach of the Covenant of Good Faith and Fair Dealing)

10    (By Plaintiff JEFF PEDERSEN Against Defendant YouTube LLC and Does 1 through 10)

11           278.    Plaintiffs incorporate and reallege the allegations contained in the preceding

12   paragraphs as if set forth in full herein.

13           279.    Plaintiff JEFF PEDERSEN and Defendant entered into a contract consisting of the

14   Terms of Service.

15           280.    Plaintiff JEFF PEDERSEN did all, or substantially all of the significant things that

16   the contract required him to do, or he was excused from having to do those things.

17           281.    All conditions required for Defendant’s performance had occurred.

18           282.    Defendant unfairly interfered with Plaintiff JEFF PEDERSEN’s right to receive

19   the benefits of the contract by, inter alia, taking down Plaintiff JEFF PEDERSEN’s videos and

20   channels without notice, on information and belief, by using information obtained from the

21   “Tasks” program discussed at the November 17, 2020, Senate Judiciary Committee hearing, or a

22   similar program, to identify his account for deletion.

23           283.    Defendant also unfairly interfered with Plaintiff JEFF PEDERSEN’s right to

24   receive the benefits of the contract by invoking a unilateral right to amend the contract in a such a

25   manner as to frustrate its purpose.

26           284.    Plaintiff JEFF PEDERSEN is entitled to injunctive relief.

27           285.    Plaintiff JEFF PEDERSEN is also entitled to his costs of suit.

28
                                                      52
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 53 of 84



 1                             TWENTY-SEVENTH CLAIM FOR RELIEF

 2                       (Breach of the Covenant of Good Faith and Fair Dealing)

 3   (By Plaintiff JORDAN SATHER Against Defendant YouTube LLC and Does 1 through 10)

 4           286.    Plaintiffs incorporate and reallege the allegations contained in the preceding

 5   paragraphs as if set forth in full herein.

 6           287.    Plaintiff JORDAN SATHER and Defendant entered into a contract consisting of

 7   the Terms of Service.

 8           288.    Plaintiff JORDAN SATHER did all, or substantially all of the significant things

 9   that the contract required him to do, or he was excused from having to do those things.

10           289.    All conditions required for Defendant’s performance had occurred.

11           290.    Defendant unfairly interfered with Plaintiff JORDAN SATHER’s right to receive

12   the benefits of the contract by, inter alia, taking down Plaintiff JORDAN SATHER’s videos and

13   channels without notice, on information and belief, by using information obtained from the

14   “Tasks” program discussed at the November 17, 2020, Senate Judiciary Committee hearing, or a

15   similar program, to identify his account for deletion.

16           291.    Defendant also unfairly interfered with Plaintiff JORDAN SATHER’s right to

17   receive the benefits of the contract by invoking a unilateral right to amend the contract in a such a

18   manner as to frustrate its purpose.

19           292.    Plaintiff JORDAN SATHER is entitled to injunctive relief.

20           293.    Plaintiff JORDAN SATHER is also entitled to his costs of suit.

21                              TWENTY-EIGHTH CLAIM FOR RELIEF

22                       (Breach of the Covenant of Good Faith and Fair Dealing)

23   (By Plaintiff SARAH WESTALL Against Defendant YouTube LLC and Does 1 through 10)

24           294.    Plaintiffs incorporate and reallege the allegations contained in the preceding

25   paragraphs as if set forth in full herein.

26           295.    Plaintiff SARAH WESTALL and Defendant entered into a contract consisting of

27   the Terms of Service.

28
                                                      53
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 54 of 84



 1             296.   Plaintiff SARAH WESTALL did all, or substantially all of the significant things

 2   that the contract required her to do, or she was excused from having to do those things.

 3             297.   All conditions required for Defendant’s performance had occurred.

 4             298.   Defendant unfairly interfered with Plaintiff SARAH WESTALL’s right to receive

 5   the benefits of the contract by, inter alia, taking down Plaintiff SARAH WESTALL’s videos and

 6   channels without notice, on information and belief, by using information obtained from the

 7   “Tasks” program discussed at the November 17, 2020, Senate Judiciary Committee hearing, or a

 8   similar program, to identify her account for deletion.

 9             299.   Defendant also unfairly interfered with Plaintiff SARAH WESTALL’s right to

10   receive the benefits of the contract by invoking a unilateral right to amend the contract in a such a

11   manner as to frustrate its purpose.

12             300.   Plaintiff SARAH WESTALL is entitled to injunctive relief.

13             301.   Plaintiff SARAH WESTALL is also entitled to her costs of suit.

14                               TWENTY-NINTH CLAIM FOR RELIEF

15                                (Freedom of Speech – First Amendment)

16                                 (By All Plaintiffs Against All Defendants)

17             302.   Plaintiffs incorporate and reallege the allegations contained in the preceding

18   paragraphs as if set forth in full herein.

19             303.   The First Amendment to the United States Constitution protects the right to free

20   speech.

21             304.   By reason of the speech restrictions set forth above, including but not limited to

22   the removal of Plaintiffs’ news and political videos, Defendants, encouraged and coerced under

23   color of law by government actors, have deprived Plaintiffs of their right to engage in a protected

24   speech in violation of the Free Speech Clause of the First Amendment in that Defendants are

25   preventing Plaintiffs from expressing a message based on its content and viewpoint, thereby

26   denying the use of a forum to those whose views various government actors find unacceptable.

27   Alternatively, Defendants have deprived Plaintiffs’ American viewers of their right to hear

28
                                                        54
                                                                                   FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 55 of 84



 1   Plaintiffs’ views. On information and belief, Defendants accomplished these goals by using

 2   information obtained from the “Tasks” program discussed at the November 17, 2020, Senate

 3   Judiciary Committee hearing, or a similar program, to identify accounts for deletion.

 4          305.    The restriction on Plaintiffs’ speech is content- and viewpoint-based in violation of

 5   the Free Speech Clause of the First Amendment.

 6          306.    Defendants’ true purpose for adopting the conduct at issue here was to silence

 7   disfavored viewpoints in violation of the Free Speech Clause of the First Amendment to the

 8   United States Constitution.

 9          307.    YouTube acts as a state actor because it has moved to ban videos by Plaintiffs (and

10   videos expressing similar views by other YouTube content creators) based on the encouragement,

11   coercion, and/or threats of powerful government officials. Accordingly, YouTube performs an

12   exclusively and traditionally public function by regulating free speech within a public forum.

13   Accordingly, speech cannot be arbitrarily, unreasonably, or discriminatorily excluded, regulated,

14   or restricted on the basis of viewpoint or the identity of the speaker.

15          308.    Plaintiffs’ videos, which are designed to educate the public, constitute expressive

16   speech and activity protected by the First Amendment to the United States Constitution.

17          309.    YouTube has restricted Plaintiffs’ speech and expressive conduct based on

18   subjective, vague, and overbroad criteria that give YouTube unfettered and unbridled discretion to

19   censor speech for any or no reason, no matter how arbitrary or capricious. Those criteria further

20   fail to convey a sufficiently definite warning to Plaintiffs and the public as to what is prohibited

21   or restricted. YouTube’s adoption and application of those criteria on its face violates Plaintiffs’

22   right to free speech as guaranteed by the First Amendment. Further, that invidious potential to

23   muzzle unpopular speakers has been borne out and evidenced by YouTube’s application of its

24   policies and procedures to censor Plaintiffs, who do not know what they have done wrong, what

25   they could do differently, or how they could change their videos so that they could be reinstated.

26          310.    YouTube also applies its censorship criteria, including the Terms of Use and

27   Community Guidelines, as a pretext to censor and restrict Plaintiffs’ speech based on both on the

28
                                                       55
                                                                                   FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 56 of 84



 1   content of the speech (pursuant to the government’s directions) and Plaintiffs’ political

 2   viewpoints. YouTube’s application of its criteria and corresponding restraints on Plaintiffs’

 3   speech is arbitrary and capricious and/or is based on political, religious, or other animus towards

 4   the identity and viewpoints of the speaker, not the actual content of the speech.

 5            311.   Furthermore, Plaintiffs are so restrained and punished because YouTube prevents

 6   their fans and followers from accessing and commenting on political speech. Accordingly,

 7   YouTube’s actions impinge on and violate Plaintiffs’ and their audiences’ right to free association

 8   and assembly.

 9            312.   When they censored Plaintiffs’ speech, Defendants were acting pursuant to

10   government actions and threats against them, express or implied, that compelled them to take a

11   particular action, to wit, to take down YouTube videos that contradicted the views of powerful

12   government officials.

13            313.   In the alternative, when they censored Plaintiffs’ speech, Defendants were acting

14   jointly with the government to take down YouTube videos that contradicted the views of

15   powerful government officials.

16            314.   The material taken down by Defendants was not obscene, lewd, lascivious, filthy,

17   excessively violent, harassing, or otherwise objectionable.

18            315.   When Defendants took down Plaintiffs’ material, they were not acting in good

19   faith.

20            316.   No compelling, significant, or legitimate reason justifies Defendants’ actions. Even

21   if such interests did exist to justify YouTube’s restriction and demonetization rules generally, the

22   restrictions imposed on Plaintiffs’ speech are not narrowly or reasonably tailored to further such

23   interests, because they sweep within their ambit political speech that does not violate YouTube’s

24   rules in any way. Given Google/YouTube’s monopolistic control over search results, including

25   both video search results and online video streaming, Plaintiffs have no alternative if they wish to

26   have a reasonable opportunity to reach their intended audience.

27

28
                                                      56
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 57 of 84



 1          317.    YouTube’s discriminatory policies and application of those policies are not

 2   viewpoint neutral, are unreasonable in time, place, and manner, and are unreasonable in relation

 3   to the nature, purpose, and use of the forum. They impose an unreasonable prior restraint on

 4   Plaintiffs’ protected political speech, motivated by impermissible discrimination against

 5   Plaintiffs’ viewpoint.

 6          318.    YouTube’s wrongful actions were taken with oppression, fraud, malice and/or are

 7   arbitrary and capricious, and as part of its normal course of business, effectuated through both the

 8   Google/YouTube algorithms and human agents. Furthermore, YouTube acted with the intent to

 9   deprive Plaintiffs and their viewers of their rights under the United States constitution.

10          319.    As a direct and proximate result of Defendants’ violations of clearly established

11   law under the First Amendment, Plaintiffs have suffered, and continues to suffer, immediate and

12   irreparable injury in fact, including lost income, reduced viewership, and damage to brand,

13   reputation, and goodwill, for which there exists no adequate remedy at law.

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       57
                                                                                  FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 58 of 84



 1                                            PRAYER FOR RELIEF

 2          WHEREFORE, Plaintiffs ask this Court:

 3          A)      To preliminarily and permanently enjoin Defendants’ continued violation of

 4   YouTube’s TOS and require them to restore Plaintiffs’ YouTube channels and videos to the state

 5   they were in on October 15, 2020;

 6          B)      To preliminarily and permanently enjoin Plaintiffs’ speech restriction and its

 7   application to Plaintiffs’ speech as set forth in this Complaint;

 8          C)      To award Plaintiffs their reasonable attorney fees, costs and expenses; and

 9          D)      To grant such other and further relief as this Court should find just and proper.

10   Dated: November 17, 2020                           ARMENTA & SOL, PC

11

12                                                            /s M. Cris Armenta
                                                By:
13                                                    M. Cris Armenta
                                                      Attorneys for Plaintiffs JOHN DOE, MICHAEL
14
                                                      DOE, JAMES DOE, HENRY DOE, ROBERT
15                                                    DOE, CHRISTOPHER DOE, MATTHEW DOE,
                                                      POLLY ST. GEORGE, SCOTT DEGROAT,
16                                                    MISHEL McCUMBER, DANIEL LEE, JEFF
                                                      PEDERSEN, JORDAN SATHER, and SARAH
17                                                    WESTALL
18

19
20

21

22

23

24

25

26

27

28
                                                       58
                                                                                   FIRST AMENDED COMPLAINT
     Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 59 of 84



 1

 2                                       REQUEST FOR JURY TRIAL

 3         Plaintiffs hereby request a trial by jury.
 4         Dated: November 17, 2020                      ARMENTA & SOL, PC
 5

 6                                                            /s M. Cris Armenta
                                               By:
 7                                                      M. Cris Armenta
 8                                                      Attorneys for Plaintiffs JOHN DOE, MICHAEL
                                                        DOE, JAMES DOE, HENRY DOE, ROBERT
 9                                                      DOE, CHRISTOPHER DOE, MATTHEW DOE,
                                                        POLLY ST. GEORGE, SCOTT DEGROAT,
10                                                      MISHEL McCUMBER, DANIEL LEE, JEFF
                                                        PEDERSEN, JORDAN SATHER, and SARAH
11                                                      WESTALL
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        59
                                                                                   FIRST AMENDED COMPLAINT
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 60 of 84




                EXHIBIT A
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 61 of 84
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 62 of 84
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 63 of 84
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 64 of 84
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 65 of 84




                EXHIBIT B
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 66 of 84
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 67 of 84
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 68 of 84
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 69 of 84
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 70 of 84




                EXHIBIT C
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 71 of 84
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 72 of 84
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 73 of 84




                EXHIBIT D
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 74 of 84
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 75 of 84
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 76 of 84




                EXHIBIT E
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 77 of 84
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 78 of 84




                EXHIBIT F
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 79 of 84
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 80 of 84
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 81 of 84
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 82 of 84




               EXHIBIT G
Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 83 of 84
                                         Case 5:20-cv-07502-BLF Document 30 Filed 11/17/20 Page 84 of 84
   House [13]

House Committees
   Intelligence (Permanent Select) [1]   Judiciary [1]
